Exhibit 10.49
SIXTH AMENDED AND RESTATED LOAN AGREEMENT
AMONG
MMA MULTIFAMILY EQUITY REIT
AND
MUNICIPAL MORTGAGE & EQUITY, LLC
AND
CERTAIN OF ITS AFFILIATES DEFINED
HEREIN AS THE BORROWER AND THE GUARANTORS
DATED AS OF: MARCH ___, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I: DEFINITIONS     3  
1.1.  
  Certain Defined Terms     3  
1.2.  
  Accounting Terms     12  
1.3.  
  Interpretation and Construction     12   ARTICLE II: LOANS; INTEREST; FEES;
COLLATERAL     12  
2.1  
  Loans     12  
2.2  
  [Reserved]     13  
2.3  
  Loan Account     13  
2.4  
  Interest and Fees     14  
2.5  
  Prime Rate Applicability     14  
2.6  
  Payments and Computations     15  
2.7  
  Obligations Absolute     15  
2.8  
  Grant of Security     16  
2.9  
  Guaranty     16  
2.10
  Maturity     16  
2.11
  Posting of Collateral     16  
2.12
  [Reserved]     16  
2.13
  [Reserved]     16  
2.14
  Change in Laws     17  
2.15
  Term of Agreement     17   ARTICLE III: CONDITIONS PRECEDENT     17  
3.1  
  Conditions Precedent to Effectiveness of this Agreement     17  
3.2  
  Conditions Precedent to Making Loans     18  
3.3  
  Delivery of Documents     21  
3.4  
  Conditions Precedent to Releasing Collateral     21  
3.5  
  Financing Statement Filings     21   ARTICLE IV: REPRESENTATIONS AND
WARRANTIES     21  
4.1  
  Organization and Qualification     21  
4.2  
  Capitalization     22  
4.3  
  Authorization     23  
4.4  
  Title to Properties; Absence of Liens     23  
4.5  
  Compliance     23  
4.6  
  Solvency     24  
4.7  
  Events of Default     24  
4.8  
  Taxes     24  
4.9  
  Restrictions on the Borrower and the Guarantors     24  
4.10
  ERISA     24  
4.11
  Environmental and Regulatory Compliance     25  
4.12
  Contracts with Affiliates, Etc.     25  
4.13
  Regulatory Approvals     25  
4.14
  Enforceability     25  
4.15
  Liens     26  
4.16
  Litigation     26  
4.17
  Lender’s Representation and Warranty     26   ARTICLE V: COVENANTS     26  

i



--------------------------------------------------------------------------------



 



             
5.1  
  Liens     26  
5.2  
  Merger; Sale     26  
5.3  
  Taxes; Reserves     27  
5.4  
  Notices     27  
5.5  
  Inspection     28  
5.6  
  Financial Reporting     29  
5.7  
  Insurance     30  
5.8  
  Collateral     30  
5.9  
  Further Assurances     31  
5.10
  Intentionally Omitted     31  
5.11
  No Amendments to Certain Documents     31  
5.12
  Intentionally Omitted     31  
5.13
  Change of Jurisdiction of Organization; Name Change; Change of Location     31
 
5.14
  [Reserved]     31  
5.15
  [Reserved]     31  
5.16
  Conduct of Business     31  
5.17
  Limitation of Indebtedness     33  
5.18
  ERISA Compliance     33  
5.19
  Intentionally Omitted     33  
5.20
  Maintenance of Books and Records     33  
5.21
  Use of Proceeds     33  
5.22
  Transactions with Affiliates     34  
5.23
  Environmental Regulations     34  
5.24
  Fiscal Year     34  
5.25
  Investor Contributions     34  
5.26
  Restricted Payments     35  
5.27
  Ownership; Control     35  
5.28
  Transfer of Property Partnership Interests     35  
5.29
  Separate Credit Reliance     35  
5.30
  [Reserved]     35  
5.31
  Disbursement and Repayment Accounts     35  
5.33
  Special Limited Partner     36   ARTICLE VI: DEFAULTS AND REMEDIES     36  
6.1  
  Events of Default     36  
6.2  
  Remedies     39   ARTICLE VII: CONVERSION OF CORPORATE PROPERTY PARTNERSHIPS
TO PROPERTY PARTNERSHIPS     39  
7.1  
  Direct Investment, Capital Contribution and Direct Convertible Loans to
Corporate Property Partnerships     39  
7.2  
  Conversion of Corporate Property Partnerships     40  
7.3  
  No Additional Funding Obligations     40  
7.4  
  Release of Corporate Property Partnership as Collateral     40   ARTICLE VIII:
MISCELLANEOUS     40  
8.1  
  Amendments and Waivers     40  
8.2  
  CONTROLLING LAW     40  
8.3  
  Notices     41  

ii



--------------------------------------------------------------------------------



 



             
8.4  
  Headings     41  
8.5  
  Counterparts     41  
8.6  
  Indemnification     41  
8.7  
  [Reserved]     42  
8.8  
  Costs and Expenses     42  
8.9  
  Severability     43  
8.10
  Continuing Obligation; Recourse; Assignment; Survival     43  
8.11
  Compliance with Usury Laws     43  
8.12
  Replacement Documents     44  
8.13
  Setoff     44  
8.14
  Investment Securities     44  
8.15
  Entire Agreement     44  
8.16
  WAIVER OF JURY TRIAL; VENUE     44  

iii



--------------------------------------------------------------------------------



 



ATTACHMENTS TO SIXTH AMENDED AND RESTATED LOAN AGREEMENT

     
SCHEDULE A
  Information Regarding Borrower, Guarantors,
SCHEDULE B
  Property Partnership, Corporate Property Partnership and Additional Collateral
EXHIBIT 3.2
  Form of Borrowing Base Certificate
EXHIBIT 3.2.5(c)
  Form of Collateral Assignment, Pledge and Security Agreement
EXHIBIT 5.7
  Insurance Requirements

iv



--------------------------------------------------------------------------------



 



SIXTH AMENDED AND RESTATED LOAN AGREEMENT
     THIS SIXTH AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”) is
entered into as of March ___, 2008, among: the several entities included among
the Borrower as listed on Schedule A attached hereto (individually, and
collectively, jointly and severally, the “Borrower”); the several entities
included among the Guarantors as listed on Schedule A attached hereto (each,
individually, a “Guarantor,” and collectively, jointly and severally, the
“Guarantors”); and MMA Multifamily Equity REIT, a Maryland real estate
investment trust (the “Lender”).
R E C I T A L S
     Reference is made to the following facts that constitute the background of
this Agreement (certain of the terms set forth in these Recitals are defined in
Section 1.1 and Schedule A):
I. BACKGROUND REGARDING PURPOSE OF THE LOAN:
     A. On or about November 4, 2005, the Borrower and Guarantors amended and
restated an existing credit facility with Bank of America and other banks acting
as a syndicate (collectively, the “Banks”) pursuant to which the Banks agreed to
continue to provide certain credit facilities made available to the Borrower
(the “Prior Revolving Loan”) pursuant to that certain Fifth Amended and Restated
Revolving Loan and Letter of Credit Agreement (the “Prior Loan Agreement’).
     B. The Borrower and Guarantors have requested that the Lender purchase the
Prior Revolving Loan and continue, to a limited extent, the line of credit made
available to the Borrower under the Prior Loan Agreement pursuant to this
amended and restated Agreement.
     C. In response to such request from the Borrower and Guarantors, Lender
agreed to purchase and as of the date hereof has purchased the Prior Revolving
Loan from the Banks pursuant to an Assignment and Assumption Agreement dated as
of the date hereof among the Lender, the Bank of America, N.A., Citicorp USA,
Inc., Merrill Lynch Community Development Company, LLC, Sovereign Bank, HSBC
Bank USA, and Comerica Bank. In connection with the foregoing purchase, the
Credit Notes, the Prior Loan Agreement and all other documents or instruments
executed and delivered in connection with the Prior Revolving Loan were assigned
to the Lender.
     D. The Lender is willing to amend and restate the Prior Loan Agreement and
all other documents and instruments in connection with the Prior Revolving Loan
to the extent the Lender deems is reasonably necessary to continue the credit
facility provided under the Prior Revolving Loan, but only in accordance with
the terms and conditions contained herein. It is the intention of the parties
that such amendment and restatement shall constitute a continuation, rather than
a novation, of the obligations of the Borrower and Guarantors under the Prior
Loan Agreement.
     E. The parties hereto hereby agree that this Agreement amends and restates
in its entirety the Prior Loan Agreement and all obligations of the Borrower and
Guarantors in

 



--------------------------------------------------------------------------------



 



connection with the Loans are being provided pursuant to the terms and
conditions contained herein.
II. BACKGROUND REGARDING THE BORROWER’S BUSINESS AND PURPOSE OF THIS AGREEMENT:
     F. The Borrower holds, prior to syndication via an Investment Partnership,
equity interests constituting at least 95% (or, at the Borrower’s election, such
greater interest as permitted in applicable Internal Revenue Service
regulations) of the limited partnership or membership interests in Property
Partnerships and has made and in some instances will continue to make capital
contributions to the Property Partnerships in exchange for such equity interests
(such capital contributions hereinafter referred to as “Direct Investments”).
     G. In lieu of making Direct Investments directly to Property Partnerships,
the Borrower made and may continue, from time to time, to make capital
contributions to Middle Tier Entities in exchange for all of the equity
interests in such MTEs (such capital contributions hereinafter referred to as
“Investment Contributions”), so as to permit each such MTE to make Direct
Investments in one, and only one, Property Partnership, in order to permit the
Borrower to hold, indirectly through its ownership of 100% of the equity of such
MTE, equity interests constituting at least 95% (or, at the Borrower’s election,
such greater interest as permitted in applicable Internal Revenue Service
Regulations) of the limited partnership or membership interests in such Property
Partnership.
     H. The Borrower intends that such equity interests it holds directly in
such Property Partnerships or directly in such MTEs will be syndicated via
Investment Partnerships to third-party investors at a price that will provide
such investors with an internal rate of return which is comparable to the
prevailing market rate of return for similar investments.
     I. The Borrower also made loans directly to various Property Partnerships
(“Direct Convertible Loans”) as an alternative to making Direct Investments and
made loans to fund capital contributions to Middle Tier Entities in lieu of
making Direct Convertible Loans or making Investment Contributions in exchange
for all of the equity interests in such MTEs (such capital contributions
hereinafter referred to as “Convertible Loan Contributions” and referred to
collectively with Investment Contributions as “Capital Contributions”) so as to
permit each such MTE to make loans to one (and only one) Property Partnership
(“MTE Convertible Loans” referred to collectively with Direct Convertible Loans.
     J. MuniMae agreed to cause one or more of the Guarantors to provide the
Borrower with Co-Funding Amounts with respect to each Direct Investment, Direct
Convertible Loan or Capital Contribution to be made by a Borrower or a MTE under
this Agreement. By means of the credit facilities to be continued under and
subject to this Agreement, the Borrower desires and Lender agrees to continue
the credit facility provided to Borrower, the proceeds of which shall fund (in
combination with Co-Funding Amounts) the remaining sums required by the Borrower
or a MTE, as the case may be, to fund Direct Investments or Convertible Loans
and to fund Capital Contributions.

2



--------------------------------------------------------------------------------



 



     K. Prior to the date hereof, the Borrower and/or Affiliates of MuniMae have
made investments with respect to Property Partnerships (either directly or
indirectly) from funds other than the proceeds of the Prior Revolving Loan (each
being a “Corporate Property Partnership”). Each Corporate Property Partnership
shall constitute part of the Collateral for the Loan hereunder, and may convert
to a Property Partnership pursuant to the terms contained in Article VII hereof.
Unless and until a Corporate Property Partnership converts to a Property
Partnership pursuant to Article VII hereof, no proceeds of any Loan from the
Lender shall be used to fund any Direct Investments, Capital Contributions or
Direct Convertible Loans with respect to any Corporate Property Partnership.
     L. On the terms and conditions of this Agreement and with the benefit of
the security being provided to the Lender in connection with this Agreement and
the other Credit Documents, the Lender has agreed to make available to the
Borrower a line of credit not to exceed the Maximum Amount (as defined in
Section 1.1) for use by the Borrower, in combination with the Co-Funding
Amounts, in making Capital Contributions, Direct Investments and Direct
Convertible Loans as described in this Agreement and to payoff all obligations
of the Borrower outstanding under the Prior Revolving Loan.
     NOW, THEREFORE, in consideration of the Recitals and of the mutual
covenants and conditions therein and set forth below, and for other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the parties, the parties agree as follows:
ARTICLE I: DEFINITIONS
     1.1. Certain Defined Terms. In addition to the terms defined in the
preamble, Recitals, and Schedule A to this Agreement, the following terms shall
have the meanings set forth below:
     “401(k) Plan” has the meaning assigned to that term in Section 5.18.
     “Additional Collateral” means all right, title and interest of MMA
Construction Finance, LLC in all promissory notes, loan agreements, mortgages or
deeds of trust, guarantees and any other documents executed in connection with
loans made by MMCF in connection with the projects listed on Schedule “B”
attached hereto and pledged as collateral for the Loans.
     “Affiliate” means, with reference to any person (including an individual, a
corporation, a partnership, a limited liability company, a trust and a
governmental agency or instrumentality) that is controlling, controlled by or
under direct or indirect common control of that person.
     “Agreement” means this Sixth Amended and Restated Loan Agreement, among the
Borrower, the Lender, and the Guarantors, as may be amended, restated or
otherwise modified from time to time in accordance with the terms hereof.
     “Borrower” means, individually or collectively as the context may require,
SPE I and SPE II.
     “Business Day” means any day other than a Saturday, Sunday or legal holiday
recognized by Banks in the State of Maryland. If any payment hereunder or in the
Note becomes due on a day which is not a Business Day, the due date of such
payment shall be extended to the next

3



--------------------------------------------------------------------------------



 



succeeding Business Day, and such extension of time shall be included in
computing interest and fees in connection with such payment.
     “Capital Contribution” shall mean, collectively, Convertible Loan
Contributions and Investment Contributions.
     “Closing Date” means March 21, 2008.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Co-Funding Amount” means the portion of each Direct Convertible Loan or
Direct Investment that was or shall be provided by the Borrower to a Property
Partnership or the portion of each Capital Contribution that was or shall be
provided by the Borrower to a MTE, rather than by a Loan. The Co-Funding Amount
associated with any Loan made or issued in order to permit the Borrower to make
a Capital Contribution, Direct Investment or Direct Convertible Loan shall equal
ten percent (10%) of the total principal amount of such Capital Contribution,
Direct Investment or Direct Convertible Loan. The Borrower and the Guarantors
hereby covenant and agree that all Co-Funding Amounts shall be made available to
the Borrower solely by one or more of the Guarantors and that such Guarantor or
Guarantors shall provide such Co-Funding Amounts solely by either making a
capital contribution to the Borrower or by lending such Co-Funding Amount to the
Borrower. In the event that a Guarantor lends Co-Funding Amounts to the
Borrower, such loans shall be unsecured and shall be entered on the books of
such Guarantor or Guarantors and the Borrower, but shall otherwise not be
evidenced by any promissory note or other instrument, agreement or writing of
any kind (in order to assure that any such loan will not become collateral for
any third party creditor of such Guarantor or Guarantors). The Borrower and
Guarantors each agree that all Co-Funding Amounts provided to the Borrower, and
any obligation of the Borrower to any Guarantor (or to any other entity in the
event the Borrower violates its covenant to obtain Co-Funding Amounts solely
from any one or more of the Guarantors) regarding any Co-Funding Amounts, shall
be and hereby is fully subordinated to any Loans made or issued with respect to
the Property Partnership with respect to which such Co-Funding Amount is
provided, such that no Co-Funding Amount shall be repaid to the Borrower or any
Guarantor (or any such other entity) until such time as the Release Conditions
with respect to such Property Partnership have been satisfied and provided that
no Event of Default beyond any applicable notice and cure period has occurred
and is continuing.
     “Collateral” means the property of the Borrower, each MTE and/or the
Guarantors securing, from time to time, the Obligations pursuant to the Security
Documents, including without limitation each Property Partnership, Corporate
Property Partnership and Additional Collateral Projects listed on Schedule “B”
attached hereto and incorporated herein and any additional Collateral approved
by MRC Investment Committee from time to time pursuant to Section 2.11 hereof.
     “Collateral Assignment, Pledge and Security Agreement” has the meaning
assigned to such term in Section 3.2.5(c).
     “Collateral Value” means the sum of (i) total aggregate amount funded and
outstanding with respect to Direct Loans, Capital Contributions and Direct
Convertible Loans with respect to

4



--------------------------------------------------------------------------------



 



each Property Partnership and each Corporate Property Partnership, and (ii) the
aggregate outstanding principal balance of all loans constituting the Additional
Collateral.
     “Control” means either (a) having an economic interest in greater than 50%
of the equity of an entity and the power and authority to elect or otherwise
determine a majority of the board of directors or similar governing body of such
entity, or (b) having the power and authority to determine and control the
policies and operations of such entity.
     “Convertible Loan Agreement” means that certain loan agreement between the
Borrower (in the case of a Direct Convertible Loan) or a MTE (in the case of a
MTE Convertible Loan) and a Property Partnership evidencing a Convertible Loan.
     “Convertible Loan Contribution” shall mean each capital contribution made
by the Borrower to a Middle Tier Entity as contemplated by Recital II.H., the
proceeds of which (together with the applicable Co-Funding Amount) such MTE
shall use solely to make MTE Convertible Loans in a single Property Partnership.
     “Convertible Loans” shall mean, collectively, Direct Convertible Loans and
MTE Convertible Loans.
     “Corporate Property Partnerships” means those certain limited partnerships
or limited liability companies taxed as partnerships listed on Schedule “B”
attached hereto and incorporated herein (a) to which the Borrower made Direct
Convertible Loans using funds other than from the proceeds of the Prior
Revolving Loan or the Loan, (b) in which the Borrower made Direct Investments
using funds other than from the proceeds of the Prior Revolving Loan or the
Loan, and (c) in which a MTE made Direct Investments or MTE Convertible Loans
using funds other than from the proceeds of the Prior Revolving Loan or the
Loan. The sole purpose of such entities shall be to develop, maintain and manage
affordable multi-family residential developments for which the LIHTC is
available and to which a reservation, binding commitment or allocation of LIHTC
has been made or for which all action necessary for the LIHTC has occurred
pursuant to an allocation of “volume cap” for the issuance of tax exempt bonds
or as otherwise approved by the Lender as set forth in this Agreement.
     “Credit Documents” means, collectively, this Agreement, the Note, the
Security Documents and any other certificates, instruments or documents now or
hereafter to be delivered to the Lender pursuant to this Agreement or the
Security Documents, as each of the same may be ratified, amended, restated or
otherwise modified from time to time.
     “Default” has the meaning assigned to that term in Section 6.1.
     “Default Rate” means, the lesser of (a) the Interest Rate in effect (i.e.,
Prime Rate or LIBOR Rate) plus four percent (4%) or (b) the maximum rate of
interest which may be charged or collected in accordance with applicable law.
     “Direct Convertible Loans” shall mean the loans made by the Borrower to
Property Partnerships, in accordance with, and as contemplated by, the terms of
this Agreement, as an alternative to Direct Investments, as described in Recital
II.I.

5



--------------------------------------------------------------------------------



 



     “Direct Investment” means the Borrower’s or a MTE’s investment in a
Property Partnership pursuant to which the Borrower or such MTE acquires at
least 95% of the limited partnership or membership interests in a Property
Partnership in accordance with, and as contemplated by, the terms of this
Agreement.
     “Disclosure Schedule” means that certain Disclosure Schedule attached to,
and referred to in, this Agreement.
     “Encumbrances” has the meaning assigned to that term in Section 5.1 hereof.
     “Environmental Laws” has the meaning assigned to that term in Section 5.23
below.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations thereunder.
     “ERISA Disqualified Person” shall have the meaning assigned to that term in
Section 4.10 hereof.
     “ERISA Party-in-Interest” shall have the meaning assigned to that term in
Section 4.10 hereof.
     “Event of Default” shall have the meaning assigned to that term in
Section 6.1 hereof.
     “Filing Requirement” has the meaning assigned to that term in Section 5.18.
     “GAAP” means generally accepted accounting principles and practices as
applicable under Section 1.2 hereof and as set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession. GAAP
shall be consistently applied from one accounting period to another.
     “Governmental Authority” means any regional, national, federal, state,
provincial, county or municipal government, or political subdivision thereof,
any governmental or quasi-governmental agency, authority, board, bureau,
commission, department, instrumentality, office, or public body, or any court or
administrative tribunal thereof.
     “Guarantors” has the meaning assigned to that term in the preamble and
Schedule A to this Agreement.
     “Guaranty” has the meaning assigned to that term in Section 2.9 hereof.
     “Indebtedness” with respect to any Person means and includes, without
duplication (a) all items which, in accordance with GAAP, would be liabilities
on the balance sheet of such Person, but excluding anything in the nature of
capital stock or other equity, surplus capital and retained earnings, (b) the
face amount of all banker’s acceptances and of all drafts drawn under all
banker’s acceptances and of all letters of credit issued by any bank for the
account of such Person and, without duplication, all drafts drawn thereunder,
(c) the total amount of all

6



--------------------------------------------------------------------------------



 



indebtedness secured by any encumbrance to which any property or asset of such
Person is subject, whether or not the indebtedness secured thereby shall have
been assumed, and (d) the total amount of all indebtedness and obligations of
others which such Person has directly or indirectly guaranteed, endorsed
(otherwise than for collection or deposit in the ordinary course of business),
discounted with recourse or agreed (contingently or otherwise) to purchase or
repurchase or otherwise acquire, including, without limitation, any agreement
(i) to provide or supply funds to such other Person to maintain working capital,
equity capital, net worth or solvency, or (ii) otherwise to assure or hold
harmless such other Person against loss in respect of its obligations.
     “Insolvent” or “Insolvency” means that there shall have occurred one or
more of the following events with respect to a Person: death; dissolution;
termination of existence; insolvency within the meaning of the United States
Bankruptcy Code or other applicable statute; such Person’s general inability to
pay its debts as they come due; the filing of a petition in bankruptcy or
commencement of any proceedings under any bankruptcy or insolvency laws, or any
laws relating to the relief of debtors, readjustment of indebtedness or
reorganization of debtors, or the offering of a plan to creditors for
composition or extension, except for an involuntary proceeding commenced against
such person which is dismissed within ninety (90) days after the commencement
thereof without the entry of an order for relief or the appointment of a
trustee.
     “Interest Period” means, with respect to Prime Rate Amounts, one (1) day.
With respect to LIBOR Rate Amounts the initial term period commencing on the
Closing Date and continuing until March 31, 2008 and with respect to each
Interest Period thereafter, such period shall commence on the first day of each
and every month and shall end on the last day of such month until the Maturity
Date. In no event shall an Interest Period extend beyond the Maturity Date.
     “Interest Rate” means the per annum rate of interest owed on all
Obligations outstanding under the Loans equal to the greater of (i) the LIBOR
Rate (or Prime Rate in the event the per annum rate of interest on amounts
outstanding on the Loans converts to the Prime Rate pursuant to Section 2.5
hereof), and (ii) ten percent (10%).
     “Investment Contribution” shall mean each capital contribution made by the
Borrower to a Middle Tier Entity as contemplated by Recital II.G., the proceeds
of which (together with the applicable Co-Funding Amount) such MTE used or shall
use solely to make Direct Investments in a single Property Partnership.
     “Investment Partnership” shall mean any limited partnership or limited
liability company formed by the Guarantors (or Affiliates of the Guarantors) for
the sole purpose of investing either (a) directly in Property Partnerships, or
(b) indirectly in Property Partnerships by investing directly in MTEs, and
syndicating the equity in such Property Partnerships or MTE’s to Investors.
     “Investors” means the limited partners of any Investment Partnership
admitted as limited partners in connection with the syndication of such limited
partnership interests.

7



--------------------------------------------------------------------------------



 



     “Lender” has the meaning assigned to that term in the preamble and in
Schedule A to this Agreement.
     “LIBOR” means, as applicable to any Interest Period, the floating rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Lender from time to time) as of
11:00 a.m. London time on the date that is two London Banking Days preceding the
first day of such Interest Period; provided, however, if the rate described
above does not appear on Reuters on any applicable interest determination date,
LIBOR shall be the rate determined on the basis of the offered rates for
deposits in U.S. dollars for a period of time comparable to such Interest Period
which are offered by four major banks in the London interbank market at
approximately 11:00 a.m. London time, on the day that is two (2) London Banking
Days preceding the first day of such Interest Period as selected by the Lender.
The principal London office of each of the four major London banks will be
requested to provide a quotation of its U.S. Dollar deposit offered rate. If at
least two such quotations are provided, the rate for that date will be the
arithmetic mean of the quotations. If fewer than two quotations are provided as
requested, the rate for that date will be determined on the basis of the rates
quoted for loans in U.S. Dollars to leading European banks for a period of time
comparable to such Interest Period offered by major banks in New York City at
approximately 11:00 a.m. New York City time, on the day that is two London
Banking Days preceding the first day of such Interest Period. In the event that
the Lender is unable to obtain any such quotation as provided above, it will be
deemed that LIBOR for such Interest Period cannot be determined.
     “LIBOR Rate” shall be the annual rate of interest equal to LIBOR plus seven
percent (7%). The LIBOR Rate shall be determined by the Lender on the day
immediately preceding the first day of an Interest Period. The Lender shall send
immediate written notice of such LIBOR Rate to the Borrower.
     “LIHTC” means low income housing tax credits under Section 42 of the Code.
     “Loan” or “Loans” has the meaning set forth in Section 2.1.1 hereof.
     “Loan Account” means the account on the books of the Lender in which will
be recorded Loans made by the Lender to the Borrower pursuant to this Agreement,
payments made on such Loans and other appropriate debits and credits as provided
by this Agreement.
     “London Banking Day” means any date on which commercial banks in London,
England are open for business.
     “Maturity Date” means the earlier of: (a) September 30, 2008, or in the
event that such date is not a Business Day, the Maturity Date shall mean the
first Business Day immediately preceding such date; or (b) the date on which
repayment of the Obligations has been accelerated under the terms of Section 6.2
hereof. The Maturity Date may be extended to December 31, 2008 upon written
notice by the Borrower to the Lender no later than five (5) Business Days prior
to the initial Maturity Date and the payment by the Borrower to the Lender of an
extension fee equal to one-quarter of one percent (.25%) of the Maximum Amount
committed by Lender at the time the extension notice is provided by the Borrower
to the Lender, provided, however, at the

8



--------------------------------------------------------------------------------



 



time of the notice of extension from the Borrower to the Lender no Event of
Default has occurred and is continuing.
     “Maximum Amount” means at any given time the lesser of (i) Thirty-Eight
Million Five Hundred Seventy-Five Thousand and 00/100 Dollars ($38,575,000.00),
and (ii) the amount equal to fifty percent (50%) of the Collateral Value;
provided, however, at the option of the Borrower the Maximum Amount hereunder
may be permanently reduced at any time upon written notice from the Borrower to
the Lender.
     Middle Tier Entity” or “MTE” means a Delaware limited liability company
wholly-owned by either SPE I or SPE II and formed as a single purpose entity
solely for the purpose of receiving Capital Contributions from the Borrower and
using such Capital Contributions to make Direct Investments in one specific
Property Partnership.
     “MTE Convertible Loans” shall mean the loans made by any MTE in one, and
only one, Property Partnership, in accordance with the terms of this Agreement
with the proceeds of Convertible Loan Contributions, as an alternative to Direct
Investments made with Investment Contributions, as described in Recital II.H.
     “MTE Pledge Agreement” has the meaning assigned to that term in Section
3.2.4(c).
     “Note” means the Sixth Amended and Restated Note in the aggregate principal
amount of the Maximum Amount, executed by the Borrower in favor of the Lender as
the same may be amended, restated or otherwise modified from time to time.
     “Obligations” means any and all of the payment and performance obligations
and liabilities of the Borrower or the Guarantors to the Lender under the Credit
Documents, existing on the date of this Agreement or arising thereafter, direct
or indirect, absolute or contingent, matured or unmatured, liquidated or
unliquidated, or secured or unsecured.
     “Organizational Documents” means, with regard to (a) a corporation, its
charter and bylaws, (b) a limited partnership, its certificate of limited
partnership and agreement of limited partnership and any capital contribution
agreement, (c) a limited liability company, its certificate of formation or
organization and operating agreement or such similar certificate or agreement as
is customary in the jurisdiction of organization for such limited liability
company and any capital contribution agreement, (d) a trust, its charter and
declaration of trust, and (e) any other type of entity, documents, agreements
and certificates serving substantially the same purposes as the foregoing.
     “Payment Obligations” means the Obligations of the Borrower to reimburse
the Lender for all amounts advanced to the Borrower hereunder, including,
without limitation, any fees, charges and other amounts, including interest due
in respect thereof, provided for in this Agreement.
     “Person” means an individual, estate, corporation, partnership, limited
liability company, association, joint stock company, trust, unincorporated
organization or other entity.
     “Plans” has the meaning set forth in Section 4.10 hereof.

9



--------------------------------------------------------------------------------



 



     “Pledge Agreements” means, collectively: (a) (i) the Amended and Restated
Equity Pledge Agreement among the Borrower, MSLP and the Lender with respect to
the Borrower’s now owned or hereafter acquired equity interests (including
special or administrative interests) in MTEs and Property Partnerships, as may
be amended, restated, modified or otherwise modified or assigned from time to
time, and (ii) the Amended and Restated MEC and MAH Equity Pledge Agreement
among MEC, MuniMae Affordable Housing, Inc. and the Lender with respect to all
equity interests in the Borrower and MSLP, each of which is dated as of the date
hereof, as may be amended, restated, or otherwise modified or assigned from time
to time; (b) the equity pledge agreement between each MTE and the Lender with
respect to each MTE’s now owned or hereafter acquired equity interests
(including such MTE’s equity interests in its respective Property Partnership);
as the same may be amended, restated or otherwise modified or assigned from time
to time; (c) the Pledge and Security Agreement and Assignment of Loan and
Collateral Documents from MMCF in favor of Lender with respect to MMCF’s now
owned or hereafter acquired right, title and interest in the loan made to
finance the project listed on Schedule “B” as “Additional Collateral Projects”
as more particularly described in such pledge agreement; (d) Equity Pledge
Agreement between MuniMae Affordable Housing, Inc. and the Lender; (e) West
Cedar Management, Inc. Pledge Agreement by West Cedar Managing, Inc. (“West
Cedar”) in favor of the Lender with respect to West Cedar’s now owned equity
interest in certain MTE’s as set forth therein; (f) Collateral Assignment,
Pledge and Security Agreement from MMA Olmsted Green Phase I, LLC in favor of
Lender with respect to the collateral pledged therein; (g) Collateral
Assignment, Pledge and Security Agreement from MMA St. Aidan’s LLC in favor of
Lender with respect to collateral pledged therein; (h) Collateral Assignment,
Pledge and Security Agreement from MMA Golden Square, LLC in favor of Lender
with respect to the collateral pledged therein.
     “Prime Rate” means the variable per annum rate of interest as designated in
the Wall Street Journal from time to time, plus two (2%) percent.
     “Prime Rate Amount” means the principal amount of the Loans bearing
interest at the Prime Rate in the event the LIBOR Rate cannot be determined by
Lender pursuant to Section 2.5 hereof.
     “Project” means a real estate project engaged in by a Property Partnership
to develop and own residential units, which project is intended to qualify for
the LIHTC.
     “Property Partnership Pledge” means each pledge by the Borrower or an MTE
to a Property Partnership in which the Borrower or an MTE pledges its equity
interests in such Property Partnership to such Property Partnership as
collateral security for the Borrower’s or the MTE’s obligation to make
contributions to the capital of such Property Partnership.
     “Property Partnerships” means those certain limited partnerships or limited
liability companies taxed as partnerships listed on Schedule “B” attached hereto
and incorporated herein (a) to which the Borrower made or makes Direct
Convertible Loans using, in addition to Co-Funding Amounts, the proceeds of the
Prior Revolving Loan and/or the Loans, (b) in which the Borrower made or makes
Direct Investments using, in addition to Co-Funding Amounts, the proceeds of the
Prior Revolving Loan and/or the Loan, (c) in which a MTE made or makes Direct
Investments or MTE Convertible Loans using the proceeds of Capital Contributions

10



--------------------------------------------------------------------------------



 



and/or the Loans, and (d) Corporate Property Partnerships that for purposes of
this Agreement and pursuant to Article VII hereof converted to Property
Partnerships. The sole purpose of such entities shall be to develop, maintain
and manage affordable multi-family residential developments for which the LIHTC
is available and to which a reservation, binding commitment or allocation of
LIHTC has been made or for which all action necessary for the LIHTC has occurred
pursuant to an allocation of “volume cap” for the issuance of tax exempt bonds
or as otherwise approved by the Lender as set forth in this Agreement. All
Property Partnership governing documents shall provide, without limitation, for
(i) the general partner, manager or development sponsor thereof to repurchase
the investor’s interest therein, and (ii) the ability of the Lender (and its
successors and assigns) under the agreements described in clauses (a)(i) and
(b) of the definition of Pledge Agreements to become, with conditions as set
forth in the Property Partnerships’ partnership agreements, the direct limited
partner or member in such Property Partnership.
     “Release Conditions” means, for a particular Property Partnership (and, if
applicable, its related MTE) repayment and performance in full of all
Obligations outstanding with respect to such Property Partnership (and, if
applicable, such MTE) and for a particular Corporate Property Partnership (and,
if applicable its related MTE) (i) repayment in full of all amounts advanced by
the Borrower or any Guarantor in making Direct Investments, Capital
Contributions or Direct Convertible Loans with respect to a particular Corporate
Property Partnership, (ii) with respect to Corporate Property Partnerships that
are not deemed converted to a Property Partnership, satisfaction of the
condition contained in Section 7.4 hereof, and (iii) upon written approval at
any time from Lender, provided the aggregate outstanding principal balance of
all Loans does not exceed the Maximum Amount.
     “Reportable Event” has the meaning assigned to it in ERISA.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
equity interest of MuniMae or any of MuniMae’s Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
equity interest or of any option, warrant or other right to acquire any such
capital stock or other equity interest.
     “Security Documents” means, collectively, the Guaranty, the Pledge
Agreements, each Collateral Assignment, Pledge and Security Agreement and all
other agreements and instruments entered into between or among the Borrower and
the Lender, any of the Guarantors and the Lender, any MTE and the Lender or any
other person in favor of the Lender to secure the Obligations, all in form and
substance satisfactory to the Lender and its counsel, and in each case as the
same may be amended, restated or otherwise modified from time to time.
     “SPE I” means MMA Financing Warehousing, LLC, a Maryland limited liability
company, its successors and assigns.
     “SPE II” means MMA Financing Bond Warehousing, LLC, a Maryland limited
liability company, its successors and assigns.

11



--------------------------------------------------------------------------------



 



     “Subordination Agreement” means the Amended and Restated Subordination
Agreement dated as of March 21, 2008 among the Lender, TC Corp., MEC, MuniMae
and any MuniMae Subsidiary now or hereafter owned any Indebtedness by TC Corp.
or MEC, pursuant to which such Indebtedness is subordinated to payment of the
Obligations as may be further ratified, amended, restated or otherwise modified
from time to time.
     “Subsidiary” shall mean, with reference to any person, any corporation,
association, joint stock company, business trust or other similar organization
of whose total capital stock or voting stock such person directly or indirectly
owns or controls more than 50% thereof or any partnership or other entity in
which such person directly or indirectly has more than a 50% interest.
     “UCC” means the Uniform Commercial Code, as adopted in and in effect in the
State of Maryland from time to time.
     1.2 Accounting Terms. All accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared
(unless otherwise provided herein) in accordance with GAAP as in effect from
time to time.
     1.3 Interpretation and Construction. For purposes of this Agreement, except
as otherwise expressly provided herein or unless the context otherwise requires:
          1.3.1 References to any Person refer to such Person and its successor
in title and assigns or (as the case may be) its successors, assigns, heirs,
executors, administrators and other legal representatives;
          1.3.2 References to this Agreement refer to such document as
originally executed and as may be amended, restated or otherwise modified from
time to time in accordance with the provisions hereof;
          1.3.3 Words importing the singular only shall include the plural and
vice versa, and words importing the masculine gender shall include the feminine
gender and vice versa, and all references to dollars shall be to United States
Dollars; and
          1.3.4 Grammatical variations of terms defined in this Agreement shall
be defined with reference to and in the context of such defined terms (e.g.
“Controlling,” “Controlled,” etc. shall be defined in the context of the
definition of the word “Control” to refer to situations in which a Person holds
greater than fifty percent (50%) of the equity of an entity and the power and
authority to elect or otherwise determine a majority of the board of directors
or similar governing body of such entity).
ARTICLE II: LOANS; INTEREST; FEES; COLLATERAL
     2.1 Loans.
          2.1.1 Upon the terms and subject to the conditions of this Agreement,
and in reliance upon the representations, warranties and covenants of the
Borrower and the Guarantors

12



--------------------------------------------------------------------------------



 



made herein the Lender agrees to make loans (“Loans”, each a “Loan”) to the
Borrower at the Borrower’s request from time to time, provided that the maximum
aggregate principal amount of all Loans outstanding at any time shall not at any
time exceed the Maximum Amount, and provided, further, that at the time the
Borrower requests a Loan there has not occurred and is not continuing any
Default or Event of Default. The Borrower agrees that it shall be an Event of
Default if at any time the debit balance of the Loan Account at such time shall
exceed the Maximum Amount unless the Borrower shall, upon notice of such excess
from the Lender, within two (2) Business Days of such notice, pay cash to the
Lender to be credited to the Loan Account in such amount as shall be necessary
to eliminate the excess. All requests for Loans shall be made in writing by the
Borrower pursuant to Section 3.2.2 hereof and otherwise shall be in such form
and shall be made in such manner as the Lender reasonably may require. The
Obligations on account of Loans shall be evidenced by the Note.
          2.1.2 Loans may be prepaid in whole or in part at any time and from
time to time without premium or penalty. Interest accrued on the amounts so
prepaid to the date of such payment and all (if any) outstanding fees and
charges must be paid no later than the first day of the month following the
month in which such prepayment is made.
          2.1.3 Except as set forth in Section 2.5 with respect to LIBOR Rate
Amounts, interest on Loans shall be payable monthly in arrears on the first
(1st) Business Day of each calendar month until the Maturity Date. The principal
amount of all Loans made to fund Direct Investments or Direct Convertible Loans
to a particular Property Partnership, and all Loans made to fund Capital
Contributions to a particular Middle Tier Entity, together with all unpaid
interest thereon and other Obligations incurred with respect thereto, shall, in
the ordinary course, be repaid with the cash proceeds of Investor contributions
to the Investment Partnership investing in such Property Partnership or MTE
which shall be paid by such Investment Partnership to the Borrower
simultaneously with and in consideration of the assignment by the Borrower to
such Investment Partnership of all of the Borrower’s right and title to and
interest in the equity in such Property Partnership or MTE, but in any event
shall be repaid on or before the Maturity Date.
          2.1.4 Notwithstanding Section 2.1.3, with respect to each Project that
has qualified or is intended to qualify for so-called historic tax credits, the
Borrower shall repay all Loans (together with all accrued and unpaid interest
thereon and any other Obligations incurred with respect thereto) made with
respect to the related Property Partnership or MTE not later than 15 days before
the projected date on which the certificate of occupancy for the underlying
Project is to be issued.
     2.2 [Reserved].
     2.3 Loan Account. The Lender shall enter Loans pursuant to this Agreement,
and any other advances made by the Lender to the Borrower pursuant to this
Agreement as debits in the Loan Account. The Lender shall also record in the
Loan Account all payments made by the Borrower on account of the principal of
the Loans and may also record therein, in accordance with customary accounting
practices, other debits and credits, including customary charges and all
interest, fees, charges and expenses chargeable to the Borrower under this
Agreement. The debit balance of the Loan Account shall reflect the amount of the
Borrower’s Obligations from time to time by reason of Loans and other
appropriate charges hereunder. Upon request from

13



--------------------------------------------------------------------------------



 



any Borrower or Guarantor, the Lender shall render a statement of account
showing as of its date all entries since the last statement of the Loan Account
which, absent manifest error and unless within thirty (30) days of such date
notice to the contrary is received by the Lender from the Borrower, shall be
presumed correct and accepted by the Borrower and shall be conclusively binding
upon it.
     2.4 Interest and Fees.
          2.4.1 Loans shall bear interest at a rate per annum equal to the
Interest Rate in effect from time to time; provided that if an Event of Default
shall occur, then the unpaid balance of Loans shall bear interest, to the extent
permitted by law, compounded monthly at an interest rate equal to the Default
Rate in effect on the day such Event of Default occurs, until all then existing
Events of Default are cured or waived.
          2.4.2 Without limiting any of the Lender’s other rights hereunder or
by law, if any interest on any Loan or any portion thereof is not paid within
five (5) days after its due date, the Borrower shall pay to the Lender on demand
a late payment charge equal to 5% of the amount of the payment due and
outstanding.
     2.5 Prime Rate Applicability.
          2.5.1 If on any date in which the LIBOR Rate would otherwise be set
the Lender notified the Borrower that the Lender shall have determined
reasonably in good faith (which determination shall be final and conclusive)
that, by reason of changes affecting the LIBOR market for dollar deposits,
adequate and reasonable means do not exist for ascertaining the LIBOR Rate, or
at any time the Lender has notified the Borrower that the Lender shall have
determined reasonably in good faith (which determination shall be final and
conclusive) that:
               (a) The making of a loan subject to a LIBOR Rate has been made
impracticable or unlawful by (1) the occurrence of a contingency that materially
and adversely affects the LIBOR market for dollar deposits or (2) compliance by
the Lender in good faith with any applicable law or governmental regulation,
guideline or order or interpretation or change thereof by any Governmental
Authority charged with the interpretation or administration thereof or with any
request or directive of any such administration thereof or with any request or
directive of any such Governmental Authority (whether or not having the force of
law); or
               (b) If the Lender shall determine that adequate and reasonable
means do not exist to be able to determine the LIBOR Rate, then, and in any such
event, the Lender shall forthwith so notify the Borrower. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given) the Lender shall, with respect to the then outstanding LIBOR
Rate Amounts, convert the same to loans bearing interest at the Prime Rate and
such conversion shall not require any payments by the Borrower.
          2.5.3 If any Interest Period would otherwise end on a day which is not
a Business Day for LIBOR Rate purposes, that Interest Period shall end on the
Business Day next preceding or next succeeding such day as determined by the
Lender as set forth in a written notice to the Borrower, at the beginning of
such Interest Period.

14



--------------------------------------------------------------------------------



 



          2.5.4 [Reserved].
     2.6 Payments and Computations.
          2.6.1 The Borrower shall make each payment to the Lender hereunder not
later than 2:00 p.m. on the day when due to the Lender at 621 East Pratt Street,
3rd Floor, Baltimore, Maryland 21202 (or such other address designated by the
Lender by written notice to the Borrower pursuant to Section 8.4 hereof), in
lawful currency of the United States of America in immediately available funds.
Each payment shall be made without any set-off, counterclaim, withholding or
deduction whatsoever. In all events, all outstanding Obligations, including,
without limitation, all outstanding amounts of the Loans together with all
unpaid interest thereon and all fees, charges and other amounts due hereunder
shall be due and payable on the Maturity Date. All payments (other than proceeds
received in connection with the satisfaction of Release Conditions for a
Property Partnership or Middle Tier Entity) shall be applied first to the
payment of all fees, expenses and other amounts due to the Lender (excluding
principal and interest), then to accrued interest, then to outstanding principal
with respect to such Property Partnerships or MTEs for which Loans are then
outstanding and the balance to the Borrower. All proceeds received in connection
with the satisfaction of Release Conditions for a Property Partnership or MTE
shall be applied first to the principal outstanding with respect to the Loans
made in connection with Direct Convertible Loans or Direct Investments in such
Property Partnership, or the Capital Contribution to such MTE, then to accrued
interest, fees and expenses with respect to any of the foregoing, then (if and
to the extent there is not then outstanding a Default or an Event of Default) to
the repayment to the Borrower (or, if so directed by the Borrower, to such
Guarantor or Guarantors) of Co-Funding Amounts related to such Property
Partnership or MTE, and the balance as set forth in the immediately preceding
sentence. Notwithstanding the foregoing, after demand, payments will be applied
to the Obligations of Borrower to the Lender as the Lender may determine in its
unrestricted discretion.
          2.6.2 Except as otherwise provided herein, all computations of fees
and interest shall be made on the basis of a year of 360 days for the actual
number of days elapsed.
          2.6.3 Whenever any payment to be made hereunder shall be stated to be
due on a day which is not a Business Day, unless otherwise provided herein, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in each such case be included in the computation of interest or fees.
          2.6.4 In the event that payment to the Lender hereunder is made after
2:00 p.m. on a Business Day, such payment shall be deemed received on the
immediately following Business Day, and such extension of time shall be included
in the computation of interest or fee.
          2.6.5 Any rate of interest hereunder based upon or measured by
reference to Prime Rate shall change automatically and immediately as and when
Prime Rate changes, without prior notice to the Borrower. Any change in Prime
Rate shall not affect or alter any of the terms and conditions of this
Agreement, all of which shall remain in full force and effect.
     2.7 Obligations Absolute. The Payment Obligations of the Borrower under
this Agreement shall be unconditional and irrevocable and shall be paid strictly
in accordance with

15



--------------------------------------------------------------------------------



 



the terms of this Agreement under all circumstances, including, without
limitation, the following circumstances: (a) any lack of validity or
enforceability of any agreement or other document related to the transaction
with respect to which any Loan is made; (b) any departure from all or any of the
terms of any such agreement or document, except any departure resulting from the
willful misconduct or gross negligence of the Lender; (c) existence of any
claim, setoff, defense or other right which any Borrower may have at any time
against the Lender whether in connection with this Agreement, any such agreement
or other document, the transactions contemplated herein or therein or in any
unrelated transaction; or (d) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing unless resulting from the gross
negligence or willful misconduct of the Lender.
     2.8 Grant of Security. As security for the payment and performance of all
Obligations, the Lender shall have, subject to the terms and conditions set
forth in the Security Documents, a continuing first priority perfected lien and
security interest in the Collateral described in the Security Documents. In
connection with the provision of any Collateral, the Borrower shall also deliver
to the Lender any third-party consents (in form and substance satisfactory to
the Lender and its counsel) or waivers required for the granting of such
security.
     2.9 Guaranty. The Obligations of the Borrower to the Lender under the
Credit Documents are guaranteed (i) by the Guarantors (other than MMCF) pursuant
to that certain Joint and Several Guaranty made by MFH, MEC, TC Corp., MSLP,
MuniMae, BFGLP, BFRP and BFG Investments, (ii) by MMA Construction Finance, LLC
pursuant to that certain Limited Recourse Guaranty both dated as of the date
hereof (collectively, as the same may be amended, restated or otherwise modified
from time to time, the “Guaranty”).
     2.10 Maturity. The Lender’s obligation to make Loans and the Borrower’s
right to borrow hereunder shall terminate on the Maturity Date.
     2.11 Posting of Collateral. At any time and from time to time, upon the
request of the Borrower, the Lender may approve the pledge of additional
property partnerships, equity interests in MTEs related to additional property
partnerships, construction loans, or any other type of collateral proposed by
the Borrower, subject to the approval of MRC Investment Committee (“Lender’s
Credit Committee”) in its sole and absolute discretion, as additional Collateral
securing the Obligations hereunder. Upon the approval of Lender’s Credit
Committee, in its sole discretion, of one or more additional property
partnerships, equity interests, construction loans or additional collateral as
Collateral securing the Obligations, such additional collateral shall be deemed
a Property Partnership, Corporate Property Partnership or Additional Collateral
hereunder, as agreed to by Lender and Borrower, and the Borrower, MTE and/or
Guarantor, as the case may be, shall execute an equity pledge agreement or
pledge and security agreement in the form substantially similar to the Pledge
Agreements. Schedule B attached hereto and listing the Property Partnerships
shall automatically and without further actions of either party be amended to
include such additional property partnerships as Collateral.
     2.12 [Reserved].
     2.13 [Reserved].

16



--------------------------------------------------------------------------------



 



     2.14 Change in Laws. Anything hereinbefore to the contrary notwithstanding,
if any future applicable law (which expression, as used in this Agreement,
includes statutes and rules and regulations thereunder and interpretations
thereof by any competent court or by any governmental or other regulatory body
or official charged with the administration or the interpretation thereof and
requests, directives, instructions and notices at any time or from time to time
heretofore or hereafter made upon or otherwise issued to the Lender shall
(1) subject the Lender to any tax, levy, impost, duty, charge, fee, deduction or
withholding of any nature with respect to this Agreement, the loans or the
payment to the Lender of any amounts due to it hereunder, or (2) materially
change the basis of taxation of payments to the Lender of the principal or the
interest on or any other amounts payable to the Lender hereunder, or (3) impose
or increase or render applicable any special or supplemental special deposit or
reserve or similar requirements or assessment against assets held by, or
deposits in or for the account of, or any liabilities of, or loans by an office
of the Lender in respect of the transactions contemplated herein, or (4) impose
on the Lender any other conditions or requirements with respect to this
Agreement, the Maximum Amount, or any loan made hereunder, and the result of any
of the foregoing is (a) to increase the cost of making, funding or maintaining
all or any part of the Loans, or (b) to reduce the amount of principal, interest
or other amount payable to the Lender hereunder, or (c) to require the Lender to
make any payment or to forego any interest or other sum payable hereunder, the
amount of which payment or foregoing interest or other sum is calculated by
reference to the gross amount of any sum receivable or deemed received by the
Lender from the Borrower hereunder, then, and in each such case not otherwise
provided for hereunder, the Borrower will, upon demand made by the Lender
accompanied by calculations thereof in reasonable detail, pay to the Lender such
additional amounts as will be sufficient to compensate the Lender for such
additional cost, reduction, payment or foregone interest or other sum, provided
that the foregoing provisions of this sentence shall not apply in the case of
any additional cost, reduction, payment or foregone interest or other sum
resulting from any taxes charged upon or by reference to the overall net income,
profits or gains of the Lender.
     2.15 Term of Agreement. This Agreement shall remain in full force and
effect so long as any Obligations remain outstanding or the Lender has any
commitment to make Loans.
ARTICLE III: CONDITIONS PRECEDENT
     3.1 Conditions Precedent to Effectiveness of this Agreement. The obligation
of the Lender to continue the credit facility pursuant to this Agreement is
subject to the condition that the Lender shall have received, on or before the
date hereof, in form and substance satisfactory to the Lender:
          3.1.1 Fully executed originals of, or the Borrower shall have
accomplished or caused to be accomplished, the documents and actions listed on
the closing checklist attached hereto as Exhibit 3.1.1; and
          3.1.2 Such other instruments, documents or actions as the Lender or
its counsel may reasonably request.

17



--------------------------------------------------------------------------------



 



     3.2 Conditions Precedent to Making Loans. The obligation of the Lender to
make any Loans is further subject to the fulfillment to the satisfaction of the
Lender immediately prior to or contemporaneously with the making of such Loan of
each of the following conditions:
          3.2.1 The representations and warranties contained in this Agreement
or otherwise made in writing by or on behalf of the Borrower or the Guarantors
pursuant hereto or in connection with the transactions contemplated hereby shall
be true and correct in all material respects at the time of the making of each
such Loan (except for representations and warranties limited as to time or with
respect to a specific event, which representations and warranties shall continue
to be limited to such time or event) with and without giving effect to such Loan
and the application of the proceeds thereof. The Lender may without waiving this
condition consider it fulfilled, and a representation by the Borrower and the
Guarantors to such effect made, as of the date each Loan is made if no written
notice to the contrary, dated the date of such Loan is received from the
Borrower or Guarantors. In the event that any of the Borrower or the Guarantors
submits a written notice as contemplated by the preceding sentence, the
conditions set forth in this Section will be considered fulfilled if such notice
specifies in detail the exceptions to the representations and warranties as of
the date of such Loan, the exceptions as stated in such notice are satisfactory
to the Lender and the Lender so notifies the Borrower and the Guarantors.
          3.2.2 At the time of making each such Loan:
               (a) the Borrower and each Guarantor shall have performed and
complied in all material respects with all agreements and conditions contained
in this Agreement or in any of the Credit Documents required to be performed or
complied with by it prior to or at such time;
               (b) no Default or Event of Default shall have occurred and be
continuing or would result from the making of such Loan;
               (c) there shall have been no material adverse change in the
condition (financial or otherwise), business or properties of the Borrower or
Guarantors since the date of this Agreement;
               (d) the Co-Funding Amount required pursuant to the terms of this
Agreement for such Loan shall have been obtained by the Borrower in accordance
with the definition of “Co-Funding Amount” set forth in Section 1.1 hereof; and
               (e) the Lender shall have received a written request from an
employee or officer of the Borrower to the Lender requesting that the Lender
make a Loan, which written request shall specify the amount of the Loan
requested and shall be accompanied by a borrowing base certificate substantially
in form attached hereto as Exhibit 3.2 with each such request.
          3.2.3 Direct Investment by Borrower. In addition, prior to or
concurrently with the making of the initial Loan at Closing, the Borrower or a
Guarantor shall deliver to the Lender’s counsel on behalf of the Lender a copy
of each Property Partnerships’ partnership agreement and the other
Organizational Documents for each Property Partnership. If and to the extent
determined by the Lender’s counsel to be required, the Borrower or a Guarantor
shall also

18



--------------------------------------------------------------------------------



 



deliver to the Lender’s counsel an acknowledgement and consent from each
Property Partnership that received a Direct Investment (and, if determined by
the Lender to be required, its equity holders), in the form set forth as
Exhibit A to the Pledge Agreement described in clause (a)(i) of the definition
of Pledge Agreement.
          3.2.4 Investment Contribution by Borrower/Direct Investment by Middle
Tier Entity. In addition, prior to the making of the initial Loan on the Closing
Date in connection with an Investment Contribution to a particular Middle Tier
Entity (and, in turn, a Direct Investment by such MTE to a Property
Partnership), the Borrower or a Guarantor will deliver, or cause the applicable
MTE to deliver, to the Lender’s counsel on behalf of the Lender:
               (a) the Organizational Documents of the MTE that received or is
intending to receive the Investment Contribution;
               (b) all of the documents required in connection with a Direct
Investment by the Borrower as described in Section 3.2.3, including, without
limitation, the Organizational Documents of each Property Partnership that
received a Direct Investment from the MTE funded with the proceeds of such
Capital Contribution;
               (c) a Pledge Agreement, executed and delivered by the respective
MTE to the Lender evidencing the assignment of and grant of a first priority
perfected security interest in all of such MTE’s then owned or thereafter
acquired equity interests, including, without limitation, the equity interests
in the Property Partnership in which such MTE made Direct Investments;
               (d) such evidence as the Lender may reasonably require
establishing that the Lender’s security interest arising under the MTE pledge
pursuant to Section 3.2.4(c) above applicable to such MTE has been perfected as
a first priority perfected security interest, including, without limitation, (i)
a UCC search report conducted in Delaware with respect to the MTE, confirming
that there are no security interests, liens, or encumbrances on the MTE other
than the security interests granted in the MTE pledge pursuant to
Section 3.2.4(c) above (and confirming the filing of a UCC-1 financing statement
in favor of the Lender and naming the MTE as debtor), (ii) any consents required
with respect to any collateral in which the MTE has rights as of the execution
date of the MTE pledge, and (iii) the certificates, if any, evidencing any
collateral held by the MTE as of the execution date of the MTE pledge agreement,
together with undated assignment(s) thereof executed in blank by the MTE.
          3.2.5 Direct Convertible Loans and Convertible Loan Contributions by
Borrower/Convertible Loans by MTEs. In addition, prior to or concurrently with
the making of the initial Loan on the Closing Date in connection with a Direct
Convertible Loan to a particular Property Partnership, or in connection with a
Convertible Loan Contribution to a particular Middle Tier Entity (and, in turn,
a Convertible Loan by such MTE to a Property Partnership), the Borrower or a
Guarantor will deliver, or cause the applicable MTE to deliver, to the Lender’s
counsel on behalf of the Lender:
               (a) the Organizational Documents of the Property Partnership that
received the Convertible Loan;

19



--------------------------------------------------------------------------------



 



               (b) in the case of a Convertible Loan Contribution, the
Organizational Documents of the MTE that received such Convertible Loan
Contribution;
               (c) a Collateral Assignment, Pledge and Security Agreement,
executed and delivered to the Lender substantially in the form of
Exhibit 3.2.5(c) attached hereto (a “Collateral Assignment, Pledge and Security
Agreement”), evidencing the assignment of and the grant of a first priority
perfected security interest in all of the Borrower’s or, as the case may be,
MTE’s right, title and interest in and to the following:
                    (i) the Convertible Loan Agreement entered into between the
Borrower, or as the case may be, the MTE, and the Property Partnership receiving
such Convertible Loan;
                    (ii) the promissory note evidencing such Convertible Loan;
                    (iii) guaranties of repayment of such Convertible Loan from
one or more of the developers and equity holders of the Property Partnership
receiving such Convertible Loan;
                    (iv) the pledge by all of the equity holders of the Property
Partnership receiving such Convertible Loan of their equity interests in such
Property Partnership to the Borrower, or as the case may be, such MTE
accompanied by, to the extent applicable, delivery of any related security
certificates and an instrument of transfer executed in blank therefore; and
                    (v) any other collateral, security or guaranty which the
Borrower, or as the case may be, such MTE receives from the Property Partnership
receiving such Convertible Loan (or its equity holders or developer) as security
for the repayment of such Convertible Loan;
               (d) an allonge to the promissory note evidencing such Convertible
Loan, executed in blank;
               (e) any UCC Financing Statements or other such instruments,
documents, certificates, filings or agreements as the Lender may reasonably
require; and
               (f) such evidence as the Lender may reasonably require
establishing that the Lender’s security interest arising under the Collateral
Assignment, Pledge and Security Agreement applicable to such Convertible Loan
has been perfected as a first priority perfected security interest, including,
without limitation, a UCC-11 search report conducted in Delaware with respect to
the Borrower or the MTE, as applicable, confirming (i) the filing of a UCC-1
financing statement in favor of the Lender and naming the Borrower or the MTE,
as applicable, as debtor and (ii) that there are no security interests, liens,
or encumbrances on the Borrower or the MTE other than the security interests
granted in the Collateral Assignment, Pledge and Security Agreement or, in the
case of a Borrower, otherwise granted in favor of the Lender.
          3.2.6 Assuming the documents required pursuant to Section 3.2.3, 3.2.4
or 3.2.5 have been delivered with respect to a particular Property Partnership
or, if applicable, a particular

20



--------------------------------------------------------------------------------



 



MTE, the Borrower may request additional Loans with respect to such Property
Partnership or MTE by complying with the requirements of Sections 3.2.1 and
3.2.2.
     3.3 Delivery of Documents. Drafts of the documents required to be delivered
by the Borrower under Sections 3.2.2, 3.2.3, 3.2.4 or 3.2.5 in connection with a
request for a Loan shall be delivered to the Lender at least three (3) Business
Days prior to the intended making of such Loan. The Borrower shall deliver to
the Lender copies of fully-executed counterparts of such documents prior to or
on the date of the making of such Loan. The copies of fully-executed
counterparts of such documents may be delivered via facsimile or electronic
mail.
     3.4 Conditions Precedent to Releasing Collateral. Assuming that no Event of
Default is then existing, the Lender shall release all of the Collateral
relating to a specific Property Partnership or Middle Tier Entity solely upon
satisfaction of the Release Conditions applicable thereto. Upon satisfaction of
the Release Conditions for a particular Property Partnership or MTE, (a) the
Borrower shall make no further Capital Contributions, Direct Investments or
Direct Convertible Loans, either through the use of proceeds of Loans or
otherwise to such Property Partnership, or MTE; and (b) the Lender shall remit
to the Borrower, cash, if and to the extent actually received by the Lender and
not required to be applied to the Obligations pursuant to Section 2.6.1, in an
amount equal to the aggregate Co-Funding Amounts deposited therein in connection
with all Loans made to enable the Borrower to make (i) Direct Investments or
Direct Convertible Loans to such Property Partnership or (ii) Capital
Contributions to such MTE.
     3.5 Financing Statement Filings. The Lender (including any assignee) shall
have the right to file, without further authorization by the Borrower, the
initial financing statements with respect to the Collateral pledged under the
Pledge Agreements and all necessary continuation statements, assignments and
amendments within the time prescribed by the Uniform Commercial Code in order to
continue the security interests created under the Prior Revolving Loan and any
security interests granted under the Pledge Agreements.
ARTICLE IV: REPRESENTATIONS AND WARRANTIES
     In order to induce the Lender to enter into this Agreement and to make
Loans hereunder, the Borrower and Guarantors, jointly and severally, make the
following representations and warranties to the Lender (which representations
and warranties shall survive the execution and delivery of this Agreement and
the making of any Loans):
     4.1 Organization and Qualification.
          4.1.1 Each of MFH, MEC, TC Corp., BFRP and MSLP (a) is a corporation,
duly organized, validly existing and in good standing under the laws of the
state of its organization and is organized in only one jurisdiction, (b) has all
requisite corporate power and authority to own its property, conduct its
business as now conducted and as presently contemplated, and (c) is duly
qualified and in good standing in each jurisdiction (which jurisdictions are
listed on Section 4.1 of the Disclosure Schedule) where the nature of its
business (present or proposed) requires such qualification under applicable law
except where the failure to be so qualified would not have a materially adverse
effect on its ability to perform its obligations hereunder. Each of MuniMae,
BFGLP, BFG Investments, SPE I, SPE II, MMCF and each MTE

21



--------------------------------------------------------------------------------



 



(x) is a limited liability company duly organized, validly existing and in good
standing under the laws of the state of its organization, (y) has all requisite
power and authority to own its property and conduct its business as now
conducted and as presently contemplated; and (z) is duly qualified and in good
standing in each jurisdiction (which jurisdictions are listed in Section 4.1 of
the Disclosure Schedule) where the nature of its properties or its business
(present or proposed) requires such qualification under applicable law except
where the failure to be so qualified would not have a materially adverse effect
on its ability to perform its obligations hereunder. As of the date hereof, the
Borrower’s and each Guarantor’s correct legal name, jurisdiction of
organization, principal place of business, chief executive office, federal tax
identification number and, if applicable, state organizational number and each
other name used by such entity during the five years prior to the date hereof
(including any tradename) are set forth in Section 4.1 of the Disclosure
Schedule.
          4.1.2 The sole purposes of SPE I and SPE II is (a) to acquire equity
interests in Property Partnerships by making Direct Investments, (b) to acquire
equity interests in Middle Tier Entities by making Capital Contributions, (c) to
make Direct Convertible Loans to Property Partnerships, (d) to convey to
Investment Partnerships all of its right, title and interest in and to such
Property Partnerships and MTEs upon the admission through syndication of
Investors as limited partners of Investment Partnerships, and (e) purposes
ancillary to such Capital Contributions, Direct Investments, Direct Convertible
Loans and syndications.
          4.1.3 MSLP’s sole purposes is to serve as the so-called “special
limited partner”, “administrative limited partner” “special member” or “special
administrative member,” as applicable, for each Property Partnership receiving a
Direct Investment (and to serve as general partner, manager or managing member,
as applicable, if so required or permitted under such Property Partnership’s
Organizational Documents).
          4.1.4 The sole purpose of each Middle Tier Entity is (a) to receive
Capital Contributions from SPE I and SPE II, (b) with respect to a single
Property Partnership, to use funds provided by such Capital Contributions to
(i) acquire equity interests in a such Property Partnership by making Direct
Investments therein and (ii) make MTE Convertible Loans to such Property
Partnership, and (c) purposes ancillary to such Direct Investments and MTE
Convertible Loans.
     4.2 Capitalization. As of the date hereof, all of the issued and
outstanding equity and voting rights in the Borrower and each of the Guarantors
(other than MuniMae and MMCF) is held by the Persons and in the amounts or
percentages set forth in Section 4.2 of the Disclosure Schedule. There are no
outstanding securities or agreements exchangeable for or convertible into or
carrying any rights to acquire any equity interests in any of the Borrower or
Guarantors (other than MuniMae or MMCF). Except as set forth in Section 4.2 of
the Disclosure Schedule, and except for Encumbrances permitted pursuant to
Section 5.1 hereof, there are no outstanding commitments, options, warrants,
calls or other agreements (whether written or oral) binding on the Borrower or
any of the Guarantors (other than MuniMae or MMCF) which require or could
require said party to sell, grant, transfer, assign, mortgage, pledge or
otherwise dispose of any equity interests of said party. Except as set forth in
the Borrower’s or Guarantors’ Organizational Documents and Section 4.2 of the
Disclosure Schedule, no equity interests of any of the Borrower or the
Guarantors (other than MuniMae or MMCF) are subject to any restrictions on

22



--------------------------------------------------------------------------------



 



transfer or any agreements, voting agreements, trust agreements, trust deeds,
irrevocable proxies, or any other similar agreements or interests (whether
written or oral), other than (a) Encumbrances permitted pursuant to Section 5.1
hereof, and (b) restrictions and agreements entered into in connection with
Indebtedness permitted under Section 5.17 hereof. Until Release Conditions with
respect to a MTE have been satisfied, either SPE I or SPE II shall own all of
the equity interests in such MTE.
     4.3 Authorization. The execution, delivery and performance by the Borrower,
each Guarantor and each Middle Tier Entity of each of the Credit Documents and
the other documents related thereto or contemplated thereby to which it is or
will be a party (a) have been and will be duly authorized by all necessary
action on its part; (b) do not and will not conflict with, or result in a
violation of, any provision of law or any order, writ, rule or regulation of any
court or governmental agency or instrumentality binding upon or applicable to it
or its organizational documents; (c) do not and will not conflict with, result
in a violation of, or constitute a default under, any material agreement,
mortgage, indenture or instrument to which it is a party or by which it or its
property is bound; and (d) do not and will not result in, or require, the
creation or imposition of any lien (other than as permitted, arising under or
contemplated by the Credit Documents) upon or with respect to any of its
property.
     4.4 Title to Properties; Absence of Liens. As of the date of this
Agreement, except as set forth in Section 4.4 of the Disclosure Schedule, the
Borrower, each Guarantor and each MTE has and will have good title to all of its
respective assets and rights of every name and nature now purported to be owned
or managed by it, in each case free from all liens, charges and encumbrances
whatsoever except for insubstantial defects in title which do not materially
detract from the value or impair the use of the affected properties and liens,
charges or encumbrances permitted under Section 5.1 hereof. The rights,
properties and other assets presently owned, leased, licensed or managed by the
Borrower or any Guarantor and described elsewhere in this Agreement, including
all Exhibits hereto, include all rights, properties and other assets necessary
to permit the Borrower and each Guarantor to conduct its business in all
material respects in the same manner as such business has been conducted prior
to the date hereof or as contemplated by this Agreement.
     4.5 Compliance. The Borrower, each Guarantor and each MTE has and will have
all necessary permits, approvals, authorizations, consents, licenses,
franchises, registrations and other rights and privileges (including patents,
trademarks, trade names and copyrights, if any) to allow it to own and operate
its business without any violation of law or the rights of others (except for
any such violation as would not materially and adversely affect the condition
(financial or otherwise), properties, business or results of operations of the
Borrower, any Guarantor or any MTE); and the Borrower, each Guarantor and each
MTE is and will be duly authorized, qualified and licensed under and in
compliance with all applicable laws, regulations, authorizations and orders of
public authorities, including, without limitation, to the best of the Borrower’s
and each Guarantor’s actual knowledge after due inquiry, laws relating to toxic
or hazardous wastes, substances or materials and protection of the environment
(except where the failure to comply would not materially and adversely affect
the condition (financial or otherwise), properties, business or results of
operations of any Borrower or any Guarantor). The Borrower, each Guarantor and
each MTE has performed and will perform all obligations required to be performed
by it under, and is not in default under or in violation of, its

23



--------------------------------------------------------------------------------



 



organizational or charter documents or any agreement, lease, mortgage, note,
bond, indenture, license, permit, order, authorization or other instrument or
undertaking to which it is a party or by which any of it or any of its
properties are bound, except for violations which either individually or in the
aggregate would not have any material adverse effect on the business, condition
(financial or otherwise) or assets of the Borrower, any Guarantor or any MTE.
     4.6 Solvency. Each of the Borrower and Guarantors has and, after giving
effect to the Loans will have, assets (both tangible and intangible) having a
fair salable value in excess of the amount required to pay the probable
liability on its then-existing debts (whether matured or unmatured, liquidated
or unliquidated, fixed or contingent); each of the Borrower and Guarantors has
and will have access to adequate capital for the conduct of its respective
businesses and the discharge of its respective debts incurred in connection
therewith as such debts mature.
     4.7 Events of Default. As of the date of this Agreement, no Default or
Event of Default exists.
     4.8 Taxes. (a) The Borrower, each Guarantor and each MTE has filed and will
file all federal, state and other material tax returns required to be filed, or
has obtained lawful extensions with respect to such filings, and all federal,
state and other material taxes, assessments and other such governmental charges
due from each of them have been and will be fully paid, (b) neither the
Borrower, any Guarantor nor any MTE has executed or will execute any waiver that
would have the effect of extending the applicable statute of limitations in
respect of its tax liabilities, and (c) the Borrower, each Guarantor and each
MTE has established and will establish on its books reserves in accordance with
GAAP (except as otherwise disclosed in writing to the Lender) adequate for the
payment of all federal, state and other tax liabilities.
     4.9 Restrictions on the Borrower and the Guarantors. Neither the Borrower,
any Guarantor, nor any MTE is or will be a party to or bound by any contract,
agreement or instrument, nor subject to any restriction which will, under
current or reasonably foreseeable conditions, materially and adversely affect
its business, property, assets, operations or conditions, financial or
otherwise.
     4.10 ERISA. Except as set forth in Section 4.10 of the Disclosure Schedule,
the Borrower, each Guarantor, and each “employee pension benefit plan” and each
“employee welfare benefit plan” (as defined in ERISA) maintained by the Borrower
or any Guarantor (collectively, the “Plans”) are in compliance in all material
respects with ERISA, the provisions of the Code applicable to the Plans and the
terms of such Plans; neither the Borrower nor any Guarantor nor any Plan has
engaged in a “prohibited transaction” (as defined in ERISA and the Code) which
would subject the Borrower, any Guarantor, any such Plan or any party in
interest (as defined in Section 3(14) of ERISA) (hereinafter “ERISA
Party-in-Interest”) or disqualified person (as defined in Section 4975 of the
Code) (hereinafter an “ERISA Disqualified Person”) with respect to any such Plan
to a tax or penalty that could have a material adverse effect on the Borrower or
a Guarantor; neither the Borrower nor any Guarantor nor any Plan has incurred
any unpaid “minimum required contribution” (as defined in 430(a) of the Code and
Section 303 of ERISA); the aggregate current value of all assets of the funded
Plans of the Borrower and any Guarantor which are single-employer plans is at
least equal to the aggregate current value of all accrued benefits under such
Plans calculated in accordance with actuarial assumptions current as

24



--------------------------------------------------------------------------------



 



of the date of this representation and warranty on an on-going Plan basis;
neither the Borrower nor any Guarantor has incurred any liability to the Pension
Benefit Guaranty Corporation over and above basic benefit premiums required by
law Section 4007 of ERISA; and neither the Borrower nor any Guarantor has
terminated any Plan, in whole or in part, in a manner which could result in the
imposition of a lien on the property of the Borrower or any Guarantor.
     4.11 Environmental and Regulatory Compliance. As to each of the real
properties in which the Borrower holds a direct or indirect ownership or
beneficial interest, except as described in Section 4.11 of the Disclosure
Schedule, each such property, to the Borrower’s and each Guarantor’s actual
knowledge (based on third-party environmental reports received at the time each
such real property was acquired), is presently in compliance in all material
respects with and has in full force and effect all material permits or material
approvals required by all applicable laws, ordinances or regulations, including,
without limitation, Environmental Laws (as defined in Section 5.23). If any such
property is not in compliance with the foregoing, the Borrower and the
Guarantors are in the process of performing and/or using their commercially
reasonable efforts to cause the general partners of each Property Partnership to
perform, their respective obligations relative to such property, and such
non-compliance does not have or will not have a material adverse effect on the
business of the Borrower or the Guarantors or properties in which the Borrower
or any Guarantor holds a direct or indirect ownership or beneficial interest.
Except as set forth in Section 4.11 of the Disclosure Schedule, no written
inquiry, claim, complaint, court order, request for information, notice or
threat to give notice by any Governmental Authority or third party has been
received by the Borrower or any Guarantor with respect to the foregoing
property, nor does the Borrower or any Guarantor have any actual knowledge of
any oral inquiry, claim, complaint, court order, request for information, notice
or threat to give notice by any Governmental Authority or third party with
respect to the foregoing property, alleging violation of or asserting any
noncompliance with applicable law, ordinances or regulations and Environmental
Laws.
     4.12 Contracts with Affiliates, Etc. Neither Borrower, any Guarantor nor
any MTE is or will be a party to or otherwise bound by any agreement, instrument
or contract (whether written or oral) with any Affiliate that would materially
and adversely affect the condition (financial or otherwise), properties,
business or results of operations of the Borrower, any Guarantor or any MTE.
     4.13 Regulatory Approvals. No authorization, consent, approval, permit,
license, exemption from or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality is necessary
for the valid execution, delivery or performance by the Borrower, any Guarantor
or any MTE of the Credit Documents, except for the filing of UCC-1 financing
statements.
     4.14 Enforceability. Each of the Credit Documents constitutes, and the
other documents contemplated thereby to which the Borrower, any Guarantor or any
MTE is or will be a party, when executed and delivered by it, does or will
constitute its legal, valid and binding obligations, enforceable in accordance
with their respective terms, except as such enforceability (but not validity)
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization or other similar laws of general application
affecting the rights of creditors and secured parties.

25



--------------------------------------------------------------------------------



 



     4.15 Liens. Each of the Security Documents, to the extent therein provided,
creates valid, binding and enforceable security interests in the Collateral in
favor of the Lender, except as such enforceability (but not validity) may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization or other similar laws of general application affecting the rights
of creditors and secured parties. There are no liens upon any of the Collateral,
except liens granted by the Security Documents or disclosed in Section 4.15 of
the Disclosure Schedule.
     4.16 Litigation. Except as set forth in Section 4.16 of the Disclosure
Schedule, there are no suits, actions, proceedings or investigations pending or,
to the knowledge of the Borrower or any Guarantor, threatened against or
affecting the Borrower, any Guarantor or any MTE or any of their respective
properties which would materially and adversely affect any of the transactions
contemplated by this Agreement or which, if determined adversely, could
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), properties or operations of the Borrower or any
Guarantor or adversely affect the ability of the Borrower or any Guarantor to
perform its respective obligations hereunder.
     4.17 Lender’s Representation and Warranty. The Lender represents and
warrants to each Borrower and Guarantor that it has the authority to enter into
this Agreement and the execution and delivery of this Agreement and all other
Credit Documents and the obligations of Lender hereunder and under all Credit
Documents has been approved and all necessary consents and approvals required
have been received as of the date hereof. The execution, delivery and
performance by the Lender hereunder and under the other Credit Documents to
which it is a party (a) do not and will not conflict with or result in a
violation of any provision of law or any order, write, rule or regulation of any
court or governmental agency or instrumentality binding upon or applicable to it
or its organizational documents, and (b) do not and will not conflict with,
result in a violation of, or constitute a default under, any material agreement,
mortgage, indenture or instrument to which it is a party or by which it is
bound.
ARTICLE V: COVENANTS
     So long as any Obligation remains unsatisfied and the Lender is obligated
to make additional Loans pursuant to this Agreement, the Borrower and the
Guarantors jointly and severally hereby covenant to the Lender as follows:
     5.1 Liens. Without the prior written consent of the Lender, neither the
Borrower nor any Middle Tier Entity, shall create, incur, assume or suffer to
exist any lien, encumbrance, security interest or other encumbrance of any type
(“Encumbrances”) upon or with respect to any of the Collateral, except:
(a) Encumbrances existing on the date of this Agreement and set forth in
Section 4.4 or Section 4.15 of the Disclosure Schedule; (b) liens for taxes,
fees, assessments and other governmental charges to the extent that payment of
the same is not required in accordance with the provisions of Section 5.3;(c)
liens, encumbrances, security interests or other encumbrances in favor of the
Lender; or (d) Encumbrances consisting of Property Partnership Pledges.
     5.2 Merger; Sale. Without obtaining the prior written consent of the Lender
in each instance, neither the Borrower nor any Guarantor (other than MMCF) shall
reorganize, be

26



--------------------------------------------------------------------------------



 



reconstituted, engage in any transaction which would result in a change in
Control of such party (other than a change in Control of MuniMae), or enter into
any agreement for the sale or other transfer of substantially all of its assets
or equity or for the merger or consolidation of such party with or into another
entity, except as permitted under Section 5.27 hereof.
     5.3 Taxes; Reserves. The Borrower and each Guarantor shall, and shall cause
each MTE to, pay or cause to be paid all taxes, assessments or governmental
charges on or against it or its properties prior to the time when they shall
become delinquent, except to the extent that failure to make such payments would
not reasonably be expected to have a material adverse effect on the business,
properties or condition (financial or otherwise) of the Borrower, any Guarantor,
or any MTE, and provided that this covenant shall not apply to any tax,
assessment or charge which is being contested in good faith and with respect to
which adequate reserves have been established and are being maintained in
accordance with GAAP.
     5.4 Notices.
          5.4.1 Defaults. The Borrower and the Guarantors, promptly after
obtaining actual knowledge thereof, shall advise the Lender of the existence of
any default or event of default under any agreement or other document binding
upon or executed and delivered by any of the Borrower, the Guarantors, or the
MTEs, including any Default or Event of Default hereunder; provided, however,
that such notice(s) need not be provided if such default or event of default
does not constitute a Default or an Event of Default and could not reasonably be
expected to subject them to liability in excess of $1,000,000 (as to MFH, MEC,
TC Corp., BFGLP, BFRP, or BFG Investments) or $10,000,000 as to MuniMae.
          5.4.2 Litigation and Judgments. The Borrower and each Guarantor, as
the case may be, will give notice to the Lender in writing, in form and detail
satisfactory to the Lender within five (5) Business Days of becoming aware of
any litigation or proceedings threatened in writing against it or any pending
litigation or proceedings to which it is or becomes a party involving a fully or
partially uninsured claim against it which if adversely determined could
materially and adversely affect its financial condition, assets or operations of
such entity other than as disclosed on the Disclosure Schedule. Each Borrower
and each Guarantor, as the case may be, will give notice, in writing, to the
Lender, in form and detail reasonably satisfactory to the Lender within five
(5) Business Days of any judgments, final or otherwise, against it in an
aggregate amount in excess of $100,000 as to the Borrower or any MTE or
$1,000,000 as to any Guarantor which is not fully covered by insurance (other
than customary deductibles disclosed to and reasonably acceptable to the
Lender).
          5.4.3 Material Adverse Change. The Borrower and each Guarantor will
promptly notify the Lender of any material adverse change which would reasonably
be expected to have a material adverse effect on its business, properties or
condition (financial or otherwise).
          5.4.4 Governmental Authorities. The Borrower and each Guarantor will
promptly notify the Lender of all material notices received from any
Governmental Authority and shall provide copies thereof to the Lender promptly
after receipt thereof.

27



--------------------------------------------------------------------------------



 



          5.4.5 ERISA. With respect to any Plan, the Borrower or each Guarantor,
as the case may be, shall, or shall cause its Affiliates to, furnish to the
Lender, promptly (a) written notice of the occurrence and its obtaining
knowledge of a Reportable Event, (b) a copy of any request for a waiver of the
funding standards or an extension of the amortization periods required under
Section 412 of the Code and Section 302 of ERISA, (c) a copy of any notice of
intent to terminate any funded Plan, (d) notice that the Borrower or such
Guarantor, as the case may be, or any Affiliate will or may incur any liability
to or on account of a Plan, and (e) upon the Lender’s request, a copy of the
annual report of each Plan (Form 5500 or comparable form) required to be filed
with the Internal Revenue Service and/or the Department of Labor. Any notice to
be provided to the Lender under this Section shall include a certificate of the
chief financial officer of the Borrower, such Guarantor or such Affiliate, as
the case may be, setting forth details as to such occurrence and the action, if
any, which the Borrower, such Guarantor, and/or the Affiliate is required or
proposes to take, together with any notices required or proposed to be filed
with or by the Borrower, and/or any Affiliate, the Pension Benefit Guaranty
Corporation, the Internal Revenue Service, the trustee or the Plan administrator
with respect thereto. Prior to the adoption of any Plan subject to ERISA, the
Borrower or a Guarantor, as the case may be, shall notify the Lender of such
adoption and of the vesting and funding schedules and other principal provisions
thereof.
          5.4.6 Environmental Laws. If the Borrower or any Guarantor shall
(a) receive notice that any violation of Environmental Laws may have been
committed or is about to be committed by the Borrower, any Guarantor or a
general partner of any Property Partnership, (b) receive notice that any
administrative or judicial complaint or order has been filed or is about to be
filed against either the Borrower or any Guarantor alleging a violation of any
Environmental Law or requiring the Borrower or any Guarantor to take any action
in connection with the release of toxic or hazardous wastes, substances or
materials into the environment, or (c) receive any notice from a federal, state,
or local governmental agency or private party alleging that either the Borrower
or any Guarantor may be liable or responsible for any costs associated with a
response to or cleanup of a release of toxic or hazardous wastes, substances or
materials into the environment or any damages caused thereby, then the Borrower
or such Guarantor, as the case may be, shall provide the Lender with a copy of
such notice within ten (10) days after the Borrower’s or such Guarantor’s, as
the case may be, receipt thereof. Within fifteen (15) days after either the
Borrower or such Guarantor has learned of the enactment or promulgation of any
Environmental Law which, to Borrower’s or Guarantors’ knowledge, may result in
any material adverse change in the business, properties or conditions (financial
or otherwise) of the Borrower or such Guarantor or in which the Borrower or such
Guarantor holds a direct or indirect ownership or beneficial interest, the
Borrower or such Guarantor, as the case may be, shall provide the Lender with
notice thereof.
     5.5 Inspection. The Borrower and each Guarantor will permit, and shall
cause each MTE to permit, the Lender at the Borrower’s expense, to the extent of
the Borrower’s, a MTE’s or Guarantor’s rights under a Property Partnership’s
partnership agreement, to inspect any of its properties, including, without
limitation, books and records, computer files and tapes and financial records,
to examine and make copies of its books of account and other records and to
discuss its affairs, finances and accounts with, and to be advised as to the
same by, its officers and other responsible employees and professional advisers
at such reasonable times and intervals as the Lender may designate after
reasonable notice and during normal business hours; provided,

28



--------------------------------------------------------------------------------



 



however, that as long as no Default or Event of Default exists, the Borrower and
Guarantors shall not be liable for the costs of more than one such inspection
and examination during each calendar quarter. The Lender shall use commercially
reasonable efforts to maintain the confidentiality of the information obtained
pursuant to such inspections and examinations; provided, however, such
information may be disclosed (a) the Lender’s directors, officers, employees,
representatives, and attorneys, (b) to the Lender’s independent third party
auditors, and their directors, officers, employees, representatives, and
attorneys, (c) in accordance with any subpoena or court order which the Lender
in good faith believes requires such disclosure, and (f) as the Lender deems
necessary in connection with any exercise of the Lender’ rights and remedies
under the Credit Documents.
     5.6 Financial Reporting.
          5.6.1 MuniMae shall provide to the Lender no later than June 30, 2008:
               (a) MuniMae’s restated audited financial statements for 2004 and
2005 and audited financial statements for 2006; and
               (b)  promptly upon the written request of the Lender therefore,
copies of all management letters of substance and other material reports, if
any, which are submitted in connection with financial audits of MuniMae by its
independent accountants.
          5.6.2 The Borrower and each Guarantor (other than MuniMae) shall
provide to the Lender no later than September 30, 2008:
               (a) the Borrower’s and each Guarantor’s (other than MunieMae)
federal and state income tax return;
               (b) for each of MFH, MEC and TC Corp., its income statement,
balance sheet and any other related financial statements, prepared in accordance
with GAAP (except as otherwise noted therein) and audited by a national
accounting firm as may be retained from time to time by MuniMae (which national
accounting firm shall be, in the event that MuniMae is not then required to file
periodic reports with the United States Securities and Exchange Commission,
reasonably acceptable to the Lender); and
               (c) for each of MFH, MEC and TC Corp, management-prepared income
statements, balance sheets, and any other related financial statements prepared
in accordance with GAAP (subject only to normal year-end audit adjustments and
the absence of footnotes), and similar to those required by clause (b) above for
and as of the end of such period; which financial statements, in the case of MFH
and TC Corp., shall be prepared on a consolidated and consolidating basis.
          5.6.3 The financial statements to be delivered pursuant to
Sections 5.6.2(b) and (c) shall be accompanied by a certification to the Lender
by the Borrower’s and each Guarantor’s (other than MuniMae) chief financial
officer, controller or assistant controller that such financial statements are
accurate and complete in all material respects.

29



--------------------------------------------------------------------------------



 



          5.6.4 The documents required to be delivered pursuant to Section 5.6.1
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date on which such documents are posted on MuniMae’s
website; provided that: (a) MuniMae shall deliver paper copies of such documents
to the Lender until a written request to cease delivering paper copies is given
by the Lender, and (b) MuniMae shall notify (which may be by facsimile or
electronic mail) the Lender of the posting of any such documents and provide to
the Lender by electronic mail electronic versions of such documents. MuniMae
represents and warrants that all documents and information delivered to the
Lender electronically via access to MuniMae’s website pursuant to this
Section 5.6.4 are true, accurate and complete in all material respects.
Notwithstanding anything contained herein, in every instance MuniMae shall be
required to provide paper copies of the compliance certificates described in
Section 5.6.3 to the Lender.
     5.7 Insurance. The Borrower, with respect to Property Partnerships that own
or lease real estate, shall use commercially reasonable efforts to ensure that
at all times such Property Partnerships maintain (directly or through the
Property Partnerships) insurance covering such risks, in such amounts,
containing such terms, in such forms, for such periods, and written by such
companies as are set forth in Exhibit 5.7. The Borrower will use its
commercially reasonable efforts to attempt to enforce the Property Partnership’s
partnership agreement requiring each of the Property Partnerships in which it or
a MTE made or makes a Direct Investment or Convertible Loan to be at all times
insured in such amounts and against such hazards and liabilities and for such
purposes as are set forth in Exhibit 5.7 annexed hereto. In the event of failure
by the Borrower to provide and maintain insurance as herein provided or to use
commercially reasonable efforts to attempt to enforce, for itself or for a MTE,
the Property Partnership’s partnership agreement in connection with insurance
requirements thereunder, the Lender may, at its option obtain such insurance at
customary rates and charges and charge the amount thereof to the Borrower. The
Lender will notify the Borrower that it has obtained such insurance, provided,
however, that the failure of the Lender so to notify the Borrower will in no way
detract from or invalidate the Lender’s rights pursuant to this Section 5.7 to
declare an Event of Default on account of such failure. In the alternative, the
Lender may elect to require that the Borrower immediately repay all Loans made
in connection with any Direct Investments in or Convertible Loans to such
Property Partnership. The Borrower promises to pay to the Lender on demand the
amount of any disbursements made by the Lender for such purposes as herein
authorized, and the amount of any such disbursements shall constitute Loans
advanced by the Lender in accordance with the terms of this Agreement. Any such
payment not received from the Borrower shall bear interest at the Interest Rate
then accruing. The Lender shall not, by the fact of approving, disapproving, or
accepting any such insurance, incur any liability for the adequacy or legal
sufficiency of insurance contracts, solvency of insurance companies or payment
of lawsuits, and the Borrower and the Guarantors hereby jointly and severally
expressly assume full responsibility therefor and liability if any, thereunder.
The Borrower shall furnish the Lender at the Lender’s request, with certificates
of insurance evidencing compliance with the foregoing insurance provision.
     5.8 Collateral. The Borrower and each Guarantor will, and will cause each
MTE to, duly execute and deliver, or cause to be executed and delivered,
appropriate financing statements and other documents and take all other
reasonable actions requested by the Lender necessary to enable the Lender to
maintain continuously perfected security interests in the Collateral hereunder
and under the Credit Documents. The Lender may inspect the Collateral at any

30



--------------------------------------------------------------------------------



 



reasonable time, wherever located, upon reasonable notice. The Borrower and each
Guarantor will, and will cause each MTE to, pay all taxes and assessments upon
the Collateral or for its use and/or operation prior to the time when any
penalties or interest accrue with respect thereto, or non-payment thereof;
provided, however, that, so long as no distraint, foreclosure sale or other levy
upon or transfer with respect to the Collateral or any part thereof shall have
been effected or threatened, and no Event of Default shall have occurred and be
continuing, the Borrower or such Guarantor, as applicable, shall not be required
to pay such taxes and assessments if (a) the amount, applicability or validity
thereof is currently being contested by the Borrower or such Guarantor, as
applicable, in good faith by appropriate legal proceedings, (b) the Borrower or
such Guarantor, as applicable, shall have set aside on its books reserves
(segregated to the extent required by GAAP, or, if not applicable, sound
accounting principles and practices) reasonably deemed by the Lender to be
adequate with respect thereto, and (c) the Borrower or such Guarantor, as
applicable, shall have provided to the Lender or the applicable taxing authority
a bond or other security of such nature and in such amount as the Lender
reasonably deems sufficient as security for payment thereof.
     5.9 Further Assurances. The Borrower and each Guarantor shall at any time
and from time to time execute and deliver, or cause to be executed and
delivered, such further instruments and take such further actions, or cause to
be taken such further actions, as may reasonably be requested by the Lender, in
each case further and more perfectly to effect the purposes of this Agreement
and the other Credit Documents.
     5.10 Intentionally Omitted.
     5.11 No Amendments to Certain Documents. Neither the Borrower nor any
Guarantor will amend, modify or terminate, or agree to the amendment,
modification or termination of (a) its Organizational Documents, (b) the
Organizational Documents of (i) any Property Partnership that received or is
receiving Direct Investments or Convertible Loans or (ii) any MTE that received
or is receiving Capital Contributions (prior to satisfaction of the Release
Conditions with respect to such Property Partnership or MTE), or (c) any other
document relating to the transactions with respect to which any Loan is made
without the prior written consent of the Lender, except in connection with
amendments which would not have any adverse impact on the Lender, or the
Lender’s interest in any Collateral.
     5.12 Intentionally Omitted.
     5.13 Change of Jurisdiction of Organization; Name Change; Change of
Location. No Borrower nor any Guarantor will, nor will it permit any MTE to, at
any time change its jurisdiction of organization, legal name, form of
organization, federal identification number or state organizational number,
without giving prior written notice to the Lender specifying the new
jurisdiction of organization, name, form or number.
     5.14 [Reserved].
     5.15 [Reserved].
     5.16 Conduct of Business.

31



--------------------------------------------------------------------------------



 



          5.16.1 The Borrower and each Guarantor will duly observe and comply
with all applicable laws and all requirements of any governmental authorities
relative to its existence, rights and franchises, to the conduct of its business
and to the property and assets owned or managed by it (except where the failure
to observe and comply would not materially and adversely affect the condition
(financial or otherwise), properties, business, or results of the Borrower or
any Guarantor, as the case may be, or the ability of the Borrower or any
Guarantor to perform its Obligations hereunder to the Lender) and will maintain
and keep in full force and effect all licenses and permits necessary to the
proper conduct of its business.
          5.16.2 The Borrower and each Guarantor will maintain its existence.
The Borrower will remain or engage in substantially the same business in which
it is now engaged.
          5.16.3 The Borrower shall, and shall cause each MTE to, have no assets
other than those explicitly permitted by this Agreement and shall engage in no
business other than to serve as a conduit for funds advanced hereunder and in
repayment of such funds and the Co-Funding Amounts, and, with respect to the
Borrower, to make Capital Contributions, Direct Investments and Direct
Convertible Loans, and with respect to a MTE, to make Direct Investments and MTE
Convertible Loans, in the manner provided for in this Agreement.
          5.16.4 The Borrower and the Guarantors shall cause each Property
Partnership to own no more than one Project and to be a single-purpose entity
which shall have no assets or liabilities and conduct no business other than
that related to such Project; and cause each Property Partnership and MTE to
provide either in its Organizational Documents or by contract in form and
substance acceptable to the Lender in its sole discretion:
               (a) that the Lender shall have all of the rights of a secured
party under the UCC to sell or retain the equity interests so pledged;
               (b) for the immediate, automatic and unconditional admission of
the Lender (or its nominee, successor, transferee or assignee) as an equity
holder of such entity in the event of a foreclosure upon or other disposition of
the equity interests so pledged to the Lender; and
               (c) that with respect to the equity interests in such MTE or
Property Partnership, for so long as any pledge of such interests by the
Borrower or MTE to the Lender shall not have been released in accordance with
its terms, (i) such equity interests will not be, and will not become,
“investment property” and will be and will remain “general intangibles” within
the meaning of Article 9 of the UCC, and (ii) any action by any partner or
member of such MTE or Property Partnership to cause any of such equity interests
to be deemed to be or to be treated as a “security” or as “investment property”
within the meanings of Article 8 and Article 9, respectively, of the UCC, shall
be void and of no effect unless (A) the Lender has consented to such action,
(B) such equity interests are certificated, and (C) the certificates evidencing
such equity interests are delivered to the Lender, together with assignments
thereof duly executed in blank by the Borrower.

32



--------------------------------------------------------------------------------



 



     5.17 Limitation of Indebtedness
          5.17.1 Except with the prior written consent of all of the Lender, the
Borrower and MSLP will not create, incur, assume or suffer to exist, or in any
manner become or be liable directly or indirectly with respect to, any
Indebtedness except for (a) the Obligations and the Co-Funding Amounts (solely
to the extent such Co-Funding Amounts have been loaned to the Borrower in
accordance with the terms of the definition of Co-Funding Amounts set forth in
Section 1.1), (b) Indebtedness incurred by MSLP in order to make capital
contributions in its capacity as the “special limited partner” or
“administrative limited partner” in any Property Partnership, and (c) debt
included on the consolidated balance sheets of the Borrower solely as a result
of the application of FASB Interpretation No. 46.
          5.17.2 Except with the prior written consent of the Lender, MEC and TC
Corp. will not create, incur, assume or suffer to exist, or in any manner become
or be liable directly or indirectly with respect to any Indebtedness consisting
of intercompany obligations owed to MuniMae and its Subsidiaries, unless the
same are subordinated to payment of the Obligations as provided in the
Subordination Agreement.
          5.17.3 No Middle Tier Entity will create, incur, assume or suffer to
exist, or in any manner become or be liable directly or indirectly with respect
to any Indebtedness except pursuant to its respective MTE pledge agreement.
     5.18 ERISA Compliance. Neither the Borrower, any Guarantor, nor any Plan or
any fiduciary thereof or other ERISA Party-in-Interest or ERISA Disqualified
Person with respect to any Plan shall (a) engage in any “prohibited
transaction,” (as defined in ERISA and the Code), (b) incur any unpaid “minimum
required contribution” (as defined in Section 430(a) of the Code and Section 303
of ERISA) whether or not waived, (c) fail to satisfy any additional funding
requirements set forth in Section 412 or 430 of the Code and Section 302 and 303
of ERISA, or (d) terminate, in whole or in part, any “pension benefit plan” (as
defined in Section 3(2) of ERISA) in a manner which could result in the
imposition of a lien on any property of the Borrower or any Guarantor. Each Plan
shall comply in all material respects with ERISA.
     5.19 Intentionally Omitted.
     5.20 Maintenance of Books and Records. The Borrower and each Guarantor
will, and will cause each MTE to, keep adequate books and records of account in
which true and complete entries will be made reflecting all of its business and
financial transactions, and such entries will be made in accordance with GAAP
(except as otherwise disclosed) and applicable law including, without
limitation, laws with respect to questionable, improper or corrupt payments.
     5.21 Use of Proceeds. The Borrower will use the proceeds of the Loans
solely to (i) to fund Capital Contributions, Direct Investments and Direct
Convertible Loans, and (ii) provided there is no Event of Default that occurred
and is continuing, upon satisfaction of Release Conditions with respect to
Property Partnership and the conversion of Corporate Property Partnership to
Property Partnership pursuant to Article VII, to repay the Borrower or any
Guarantor for any and all amounts advanced to fund Direct Investments, Capital
Contributions or Direct Convertible Loans to Corporate Property Partnerships
from funds other than the proceeds

33



--------------------------------------------------------------------------------



 



of the Prior Revolving Loan or any Loans. No portion of any Loan shall be used
for the purpose of (a) purchasing or carrying any “margin security” or “margin
stock” as such terms are used in Regulations T, U or X of the Board of Governors
of the Federal Reserve System, or (b) paying fees or charges to developers of
any Project (except for fees payable solely with respect to Project development
activity).
     5.22 Transactions with Affiliates.
          5.22.1 The Borrower and each Guarantor will not, directly or
indirectly, enter into any purchase, sale, lease or other transaction with any
Affiliate except (a) as would not materially and adversely affect the condition
(financial or otherwise), the properties, business or results of operations of
the Borrower or such Guarantor, (b) as disclosed in the Organizational Documents
of a Property Partnership submitted to the Lender’s counsel for approval prior
to the date hereof, or (c) that certain promissory note, dated on or about
July 1, 2003, in the principal face amount of $120,000,000 made by TC Corp.
payable to the order of MuniMae, repayment of which is subordinated in
accordance with the terms of the Subordination Agreement.
          5.22.2 The Borrower and each Guarantor hereby agree that payment and
performance of any obligations under any contract, agreement or arrangement
(whether written or oral) now or hereafter entered into between Borrower on the
one hand and any Guarantor or any Affiliate of any Guarantor on the other hand
shall be subordinated to payment and performance of the Obligations. Payment and
performance under such contracts, agreements or arrangements may be made and
received in the ordinary course of business on a current basis as long as no
Default or Event of Default has occurred and is continuing.
     5.23 Environmental Regulations. The Borrower and each Guarantor will
comply, and shall use commercially reasonable efforts to cause the general
partner of each Property Partnership to comply, in all material respects with
all federal, state and local statutory or common laws, regulations, rules,
ordinances, permits (including, without limitation, authorizations, approvals,
registrations and licenses) related to the protection of public health, worker
safety, the environment or the management of pollution or any and all oil,
petroleum products, waste oil, hazardous wastes, hazardous substances, toxic
substances or hazardous materials (collectively, “Environmental Laws”) in each
and every jurisdiction in which they operate now or in the future, and will
comply or use their commercially reasonable efforts to cause compliance in all
material respects with all such Environmental Laws that may in the future be
applicable to them and to the properties and assets owned, directly or
indirectly, or managed by them, except that neither Borrower nor any Guarantor
shall be required to take any action which could reasonably be expected to
subject such Person to general partner or other liability in respect of an
affected Project or Property Partnership.
     5.24 Fiscal Year. The Borrower, each MTE and each Guarantor shall have a
fiscal year ending on December 31 of each year, and shall not change such fiscal
year without the prior written consent of the Lender, unless a different fiscal
year is required by the Code.
     5.25 Investor Contributions. The Borrower shall direct the Investors to pay
all cash capital contributions required to pay all Loans along with all
interest, costs, expenses, fees or other Obligations relating to any of the MTEs
and Property Partnerships to be placed with the

34



--------------------------------------------------------------------------------



 



applicable Investment Partnership to the Borrower or if directed by the Borrower
to the Lender. In addition, as such capital contributions are funded the
Borrower shall cause such Investment Partnership to pay the portion of such cash
as may be required in order to purchase from the Borrower all membership
interests in MTEs and all limited partnership interests in Property Partnerships
then being transferred by the Borrower to such Investment Partnership. Such cash
shall be in an amount, at a minimum, as is required to (a) repay the then
outstanding principal of all Loans made to or for the benefit or account of each
such MTE and Property Partnership, and (b) pay all outstanding interest, fees,
charges, expenses or other Obligations as may accrue to or have arisen with
respect to each such MTE and Property Partnership.
     5.26 Restricted Payments. None of the Borrower or any of the Guarantors
will make any Restricted Payments if at the time of the making of such
Restricted Payment, with or without the making of such Restricted Payment, there
shall exist or result Event of Default involving either (a) the payment of money
by the Borrower or a Guarantor, or (b) the breach of any covenants contained
herein.
     5.27 Ownership; Control. Without the prior written approval of the Lender,
which shall not be unreasonably withheld, neither the Borrower nor any Guarantor
will cause or permit any change in the ownership or Control of any such entity
(other than MuniMae), or any MTE, except to the extent that (a) with respect to
the Borrower or any Guarantor, following such change MuniMae retains Control
(directly or indirectly) of the Borrower and each such Guarantor, and (b) with
respect to each MTE, the Release Conditions with respect to such MTE have been
satisfied.
     5.28 Transfer of Property Partnership Interests. The Borrower will not
transfer, pledge or assign any interest in a MTE and, other than as contemplated
in a Property Partnership Pledge, neither the Borrower nor any MTE will
transfer, pledge or assign any interest in a Property Partnership, or any
interest in a Convertible Loan to a Property Partnership, prior to the
satisfaction of Release Conditions with respect thereto.
     5.29 Separate Credit Reliance. The Borrower and each Guarantor acknowledges
that the Lender has entered into the transactions contemplated by this
Agreement, and accepted the Guaranty, in reliance upon Borrower’s, each MTE’s
and each Guarantor’s separate and distinct corporate existences and their
separate and distinct operations, and, accordingly, the separate credit of
Borrower, each MTE and each Guarantor. During the term of this Agreement, the
Borrower’s and each MTE’s Organizational Documents shall contain separateness
covenants.
     5.30 [Reserved].
     5.31 Repayment.
          5.31.1 The Borrower and the Guarantors shall deposit, and cause the
deposit by each Middle Tier Entity, Property Partnership, Investment
Partnership, Investor or other source of repayment, of all payments and
repayments of Capital Contributions, Direct Investments and Convertible Loans,
and all other Obligations of the Borrower with Lender. To the extent that any
such payments or repayments are received directly by the Borrower or any
Guarantor, the same shall be delivered immediately to the Lender in the form
received, duly endorsed to the

35



--------------------------------------------------------------------------------



 



Lender, if necessary, and for application by the Lender in accordance with this
Agreement. Until so delivered, the Borrower and each Guarantor acknowledges that
it holds such payments and repayments in trust for the benefit of the Lender and
shall keep such payments and repayments segregated from other funds and property
of the Borrower or each Guarantor.
          5.31.2 MuniMae shall continue to maintain a cash management system and
a web-based fixed income trading system, each of which shall be reasonably
acceptable to the Lender.
          5.32 Special Limited Partner. MSLP shall be the sole “special limited
partner”, “administrative limited partner”, “special member”, or “special
administrative member”, as applicable, in any Property Partnership receiving a
Direct Investment from the Borrower or a MTE.
ARTICLE VI: DEFAULTS AND REMEDIES
     6.1 Events of Default. Each of the following events is hereby defined as,
declared to be and shall constitute an “Event of Default”; and “Default” means
any act, omission, occurrence or circumstance that, with the passage of time or
notice, or both, would be an Event of Default:
          6.1.1 Failure by the Borrower to either make any payment when due in
respect of its Payment Obligations when required, failure continues uncured for
a period of 5 days; or
          6.1.2 Failure by the Borrower or any Guarantor to perform or observe
(a) any of the terms, covenants, conditions or provisions of Sections 5.2, 5.4,
5.9 through 5.11, 5.13, 5.16 (except 5.16.1), 5.17, 5.21, 5.22, and 5.24 through
5.34, (b) any Obligation with respect to providing Co-Funding Amounts, or
(c) material failure to comply Section 5.31 (for which there shall be no cure
period) and with obligations relating to Co-Funding Amounts (for which there
shall be a one Business Day cure period), such failure continues uncured for
10 days; or
          6.1.3 Failure by the Borrower or any Guarantor to perform or observe
in any material respect (as determined by the Lender in its unrestricted
discretion) any of the terms, covenants, conditions or provisions of
Sections 5.1, 5.3, 5.5 through 5.8, 5.16.1, 5.18, 5.20 and 5.23 for a period of
30 days after the Borrower or such Guarantor becomes aware (whether through
notice from the Lender or otherwise) of a breach of such Section; or
          6.1.4 Failure by the Borrower or any Guarantor to observe and perform
in any material respect (as determined by the Lender in its unrestricted
discretion) any other covenant, condition or agreement on its part to be
observed or performed under this Agreement for a period of 30 days after written
notice specifying such failure and requesting that it be remedied is given to
such party by the Lender; provided, however, that if (a) the failure is capable
of being cured but cannot reasonably be cured within such 30 days, (b) the
failure has not and will not result in the imposition of any liens on the
Collateral, and (c) the Borrower has commenced said cure within such 30 days and
is diligently prosecuting the same to completion, then said 30 day period shall
be extended for such additional time as reasonably necessary to complete the
cure but not more than an additional 30 days; or

36



--------------------------------------------------------------------------------



 



          6.1.5 Any of the representations, warranties or certifications of any
of the Borrower, the Guarantors, or the MTEs in this Agreement or the other
Credit Documents proves to have been false or misleading in any material respect
when made or deemed to be made or re-made; or
          6.1.6 The dissolution or liquidation of any of the Borrower and the
Guarantors or the failure by any of the Borrower and the Guarantors promptly to
obtain the staying or lifting of any execution, garnishment or attachment if
such circumstances will, in the judgment of the Lender, materially impair its
ability to satisfy its Payment Obligations; or
          6.1.7 The Insolvency of any of the Borrower and the Guarantors as
evidenced by:
               (a) its commencement of a voluntary case under Title 11 of the
United States Bankruptcy Code, or its authorizing, by appropriate proceedings of
its board of directors or other governing body, the commencement of such a
voluntary case;
               (b) its filing an answer or other pleading admitting or failing
to deny the material allegations of a petition filed against it commencing an
involuntary case under said Title 11, or seeking, consenting to or acquiescing
in the relief therein provided, or its failing to controvert timely the material
allegations of any such petition;
               (c) the entry of an order for relief against it in any
involuntary case commenced under said Title 11 unless the same is dismissed with
prejudice within ninety (90) days of the entry thereof;
               (d) its seeking relief as a debtor under any applicable law,
other than said Title 11, of any jurisdiction relating to the liquidation or
reorganization of debtors or to the modification or alteration of the rights of
creditors, or its consenting to or acquiescing in such relief;
               (e) entry of an order by a court of competent jurisdiction
(i) finding it to be bankrupt or insolvent, or (ii) ordering or approving its
liquidation, reorganization or any modification or alteration of the rights of
its creditors;
               (f) the entry of an involuntary order by a court of competent
jurisdiction assuming custody of, or appointing a receiver or other custodian
for, all or a substantial part of its property that remains undischarged or
unstayed for more than 30 days; or
               (g) its making an assignment for the benefit of, or entering into
a composition with, its creditors, or appointing or consenting to the
appointment of a receiver or other custodian for all or a substantial part of
its property; or
          6.1.8 A breach in any material respect by any of the Borrower, any
Middle Tier Entity or any of the Guarantors of: (a) any of the provisions of any
Credit Document other than this Agreement (including, without limitation, of the
covenants contained in any Guaranty), which breach is not remedied within the
applicable cure period, if any, set forth in such other Credit Document; or (b)
any other agreement evidencing any Indebtedness of the Borrower or an

37



--------------------------------------------------------------------------------



 



MTE to any third party (including, without limitation, Borrower’s or a MTE’s
obligation to any Property Partnership pursuant to such Property Partnership’s
Organizational Document or any Convertible Loan Agreement), not remedied within
the applicable cure period, if any, set forth in such other agreement, provided,
however, any alleged breach of such obligation shall not constitute an Event of
Default hereunder in the event that the Borrower, for itself or on behalf of a
MTE, is contesting such obligation in good faith, has established and maintains
adequate reserves for the performance or payment of such obligation in
accordance with GAAP, and the Borrower provides prompt written notice to the
Lender of such alleged breach); or
          6.1.9 Any material adverse change from the date hereof in the
financial condition or results of operations of the Borrower or any Guarantor
which would have a material adverse impact on the Lender or the Collateral
granted to the Lender in connection with the Obligations; or
          6.1.10 Any material covenant, agreement or obligation of the Borrower,
any Guarantor or any MTE contained in or evidenced by any Security Document
relating to this Agreement shall cease to be legal, valid, binding or
enforceable in accordance with the terms thereof, the effect of which has a
material adverse impact on the Borrower’s, Guarantor’s or any MTE’s ability to
perform its obligations thereunder or on the value of, or rights of the Lender
in, the Collateral; or
          6.1.11 Any Credit Document or any provision thereof shall for any
reason cease to be valid and binding on any party thereto or any party bound
thereby, or any party to or bound by any Credit Document shall so state in
writing or shall state that any Credit Document or any provision thereof is
terminated or that any such party has no or no further liability or obligation
thereunder; or
          6.1.12 A judgment, monetary default or breach shall have occurred (and
be continuing beyond any applicable cure period) in the payment or performance
of any obligation of any of MEC, MFH, TC Corp., BFGLP, BFRP or BFG Investments
that exceeds, in the aggregate, $1,000,000; provided, that, entry of a judgment
shall not constitute an Event of Default (a) unless there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect, or (b) if such judgment is
covered by insurance and the insurer has confirmed coverage in writing to the
Lender; or
          6.1.13 A judgment, monetary default or breach shall have occurred (and
be continuing beyond any applicable cure period) in the payment or performance
of any obligation of MuniMae, that exceeds in the aggregate $10,000,000;
provided, that, entry of a judgment shall not constitute an Event of Default
(a) unless there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect, or (b) if such judgment is covered by insurance and the insurer has
confirmed coverage in writing to the Lender; or
          6.1.14 Such occurrences or circumstances as are referred to elsewhere
in this Agreement as Events of Default, including, without limitation, in
Sections 2.1.1, and 4.18.

38



--------------------------------------------------------------------------------



 



     6.2 Remedies. Upon the occurrence of an Event of Default:
          6.2.1 The Lender may, in its unrestricted discretion do any of the
following: (a) by notice in writing to the Borrower, declare that an Event of
Default has occurred, or (b) declare all amounts owing by the Borrower with
respect to the Loans to be immediately due and payable, and; provided, that in
the event of any Event of Default specified in Section 6.1.7 hereof, all amounts
owing by the Borrower with respect to this Agreement shall become immediately
and automatically due and payable.
          6.2.2 the Lender shall at the written request do any of the following:
(a) with or without notice (except as specifically provided otherwise herein or
by applicable law) to the Borrower or the Guarantors, foreclose upon and
liquidate the Collateral in accordance with the terms of the Security Documents,
(b) terminate any asset management agreements or other contracts between the
Borrower on the one hand and any Guarantor or other Affiliate of the Borrower on
the other hand, and (c) with or without notice (except as specifically provided
otherwise herein or by applicable law) to the Borrower or the Guarantors, pursue
any other remedy under this Agreement, at law or otherwise.
          6.2.3 The Lender’s rights, powers and remedies specified herein are
cumulative and are in addition to those otherwise created or existing by law or
agreement.
          6.2.4. The Lender shall have all rights and remedies of a creditor
under the UCC.
ARTICLE VII: CONVERSION OF CORPORATE PROPERTY PARTNERSHIPS TO
PROPERTY PARTNERSHIPS
     7.1. Direct Investment, Capital Contribution and Direct Convertible Loans
to Corporate Property Partnerships. Upon satisfaction of the Release Conditions
with respect to a Property Partnership and release of such Property Partnership
as Collateral for the Obligations secured hereunder, any Borrower may submit a
written request to the Lender to make a Loan for the purpose of repaying to any
Borrower or Guarantor or any Affiliate or Subsidiary of any Borrower or
Guarantor amounts paid by any Borrower, Guarantor or any Affiliate or Subsidiary
of any Borrower or Guarantor to fund a Direct Investment, Capital Contribution
or Direct Convertible Loan for a Corporate Property Partnership. The Lender
shall, in its sole and absolute discretion, approve or disapprove any such
written request from the Borrower submitted for the purposes provided in this
Section 7.1. Approval by the Lender of a written request from the Borrower to
reimburse the Borrower, any Guarantor or any of their Affiliates or subsidiaries
for amounts paid (excluding Co-Funding amounts that would have been paid
relative to such Corporate Property Partnership) as of the date of such written
request to fund a Direct Investment, Capital Contribution or Direct Convertible
Loan for a Corporate Property Partnership shall be subject to the prior receipt
and approval by Lender of the following:
          (a) copy of all Organizational Documents relative to such Corporate
Property Partnership that received such Direct Investment, Capital Contribution
or Direct Convertible Loan;

39



--------------------------------------------------------------------------------



 



          (b) any and all other documents, certificates, statements or other
information pertaining to the Direct Investment, Capital Contribution, Direct
Convertible Loan, such Corporate Property Partnership or the MTE that funded the
Capital Contribution for such Corporate Property Partnership as reasonably
requested by Lender.
     7.2 Conversion of Corporate Property Partnerships. Upon approval of a
written request submitted pursuant to Section 7.1 hereof by the Lender and
funding of a Loan to repay amounts paid as of the date of the Borrower’s written
request to fund Direct Investments, Capital Contributions or Direct Convertible
Loans to a particular Corporate Property Partnership, such particular Corporate
Property Partnership shall be deemed to be converted from a Corporate Property
Partnership and shall thereafter be constituted as a Property Partnership.
     7.3 No Additional Funding Obligations. Notwithstanding anything to the
contrary contained herein, the approval of a written request from the Borrower
submitted pursuant to Section 7.1 and subsequent funding of a Loan in connection
therewith shall not in any way obligate the Lender to fund any additional Loans
with respect to such converted Corporate Property Partnership unless agreed to
by Lender in its sole and absolute discretion.
     7.4 Release of Corporate Property Partnership as Collateral. At the request
of the Borrower and provided there is no Event of Default that has occurred and
is continuing, a particular Corporate Property Partnership that has not
otherwise converted to a Property Partnership pursuant to Section 7.1 may be
released as Collateral for the Obligations, provided the Maximum Amount at such
time shall not exceed the amount equal to 50% of the Collateral Value after
giving effect to such Corporate Property Partnership as collateral.
ARTICLE VIII: MISCELLANEOUS
     8.1 Amendments and Waivers. The Lender may exercise its rights and remedies
under this Agreement, the Note and the Credit Documents without resorting or
regard to other interests or sources of reimbursement. The Lender shall not be
deemed to have waived any of such rights or remedies unless such waiver be in
writing and signed by the Lender. No delay or omission on the part of the Lender
in exercising any of such rights or remedies shall operate as a waiver of such
right or any other right. A waiver on any one occasion shall not be construed as
a bar to or waiver of any right on any future occasion. All such rights and
remedies shall be cumulative and may be exercised separately or concurrently. No
amendments or modifications of this Agreement shall be valid unless in writing
and signed by all parties to this Agreement.
     8.2 CONTROLLING LAW. THIS AGREEMENT (REGARDLESS OF ANY CONTRARY PROVISION
IN ANY SUCH DOCUMENT, EXCEPT TO THE EXTENT ANY PERSON OTHER THAN THE BORROWER,
THE GUARANTORS, OR THE LENDER IS A PARTY THERETO) SHALL BE DEEMED TO CONSTITUTE
CONTRACTS MADE UNDER THE LAWS OF THE STATE OF MARYLAND, AND SHALL, AS TO MATTERS
NOT GOVERNED BY THE UNIFORM CUSTOMS, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF MARYLAND.

40



--------------------------------------------------------------------------------



 



     8.3 Notices. Except as otherwise expressly provided in this Agreement, all
notices and other communications made or required to be given pursuant to this
Agreement or the other Credit Documents shall be in writing and shall be
delivered in hand, mailed by United States registered or certified first-class
mail, postage prepaid, return receipt requested, sent by recognized overnight
carrier or sent by facsimile (receipt confirmed), addressed as follows:
          8.3.1 if to the Borrower or any Guarantor, at the addresses set forth
in Section 4.1 of the Disclosure Schedule, Attention: Chris Levey — (facsimile:
410-727-5387) or at such other address for notice as the Borrower or any
Guarantor shall last have furnished in writing to the Person giving the notice,
with a copy to Stephen A. Goldberg, Esq., Gallagher Evelius & Jones LLP, 218
North Charles Street, Baltimore, MD 21201 (facsimile: 410-837-3085); and
          8.3.2 if to the Lender 621 East Pratt Street, 3rd Floor, Baltimore,
Maryland 21202, Attention: Paul Bernard (or such other address for notice as the
shall last have furnished in writing to the Person giving the notice).
     Any such notice or demand shall be deemed to have been duly given or made
and to have become effective (a) if delivered by hand to an officer of the party
to which it is directed at the time of the receipt thereof by such officer,
(b) if sent by recognized overnight carrier or by registered or certified
first-class mail, postage prepaid, upon the date of first attempted delivery, as
shown on the return receipt therefor or the returned item itself, or (c) if sent
by facsimile at the time of the dispatch thereof with machine-generated
confirmation of transmission, if in normal business hours in the country of
receipt, or otherwise at the opening of business on the following Business Day.
     8.4 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
     8.5 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which taken
together shall constitute one and the same instrument.
     8.6 Indemnification.
          8.6.1 The Borrower and the Guarantors jointly and severally agree to
indemnify and hold harmless the Lender and its Affiliates and each of their
respective officers, shareholders, directors, employees, advisors and
representatives (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel) that may be incurred
by or asserted or awarded against any Indemnified Party, in each case arising
out of or in connection with or relating to any investigation, litigation or
proceeding or the preparation of any defense with respect thereto, arising out
of or in connection with or relating to the Credit Documents or the transactions
contemplated hereby or thereby, or any use made or proposed to be made with the
proceeds of the Loans hereunder, whether or not such investigation, litigation
or proceeding is brought by the Borrower, any of its respective equity holders
or creditors, an Indemnified Party or any other person, or an Indemnified Party
is otherwise a party thereto and whether or not the

41



--------------------------------------------------------------------------------



 



transactions contemplated hereby are consummated, except to the extent such
claim, damage, loss, liability or expense is found in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct.
          8.6.2 Each of the Borrower and the Guarantors further agree that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract, tort or otherwise) to the Borrower, any Guarantor or any of their
respective equity holders or creditors for or in connection with the
transactions contemplated hereby, except to the extent such liability is found
in a final nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct,
or, in the case of any Indemnified Party which is a party to any Credit
Document, such Indemnified Party’s breach of such Credit Document.
          8.6.3 In case any claim is asserted or any action or proceeding is
brought against an Indemnified Party, or the Lender shall promptly notify the
Borrower of such claim, action or proceeding and send to the Borrower copies of
all documents, pleadings or other items relating thereto (provided, however,
that the Lender’s failure to give any such notice shall not relieve the Borrower
or the Guarantors of any obligations, liabilities or duties hereunder unless,
and except to the extent, such failure to give such notice materially and
adversely affects the Borrower’s and the Guarantors’ ability, using their own
respective commercially reasonable efforts, to pay, perform or otherwise
discharge any such obligation, liability or duty), and the Borrower and the
Guarantors shall resist, settle or defend with counsel reasonably acceptable to
the Lender such claim, action or proceeding. If, within ten days of its receipt
of such notice, the Borrower and the Guarantors do not commence and continue
diligently to prosecute the defense of such claim, action or proceeding, the
Lender may retain counsel to represent it in such defense and the reasonable
fees and expenses of the Lender’s respective counsel shall be deemed to be a
necessary expense for the purpose of this Section 8.6. Subject to the foregoing,
the Lender may cooperate and join with the Borrower and the Guarantors, at the
expense of the Borrower and the Guarantors, as may be required in connection
with any action taken or defended by the Borrower or the Guarantors.
     8.7 [Reserved].
     8.8 Costs and Expenses. The Borrower and the Guarantors shall pay on demand
all expenses of the Lender in connection with the preparation, administration,
assignment (but not participation), default, collection, waiver or amendment of
any terms of this Agreement, or in connection with the Lender’s exercise,
preservation or enforcement of any of its rights, remedies or options hereunder,
including, without limitation, reasonable fees and expenses of outside legal
counsel, accounting, consulting, brokerage or other similar professional fees or
expenses, any reasonable fees and expenses associated with travel or other costs
relating to any appraisals or examinations conducted in connection with the loan
or any Collateral therefore and the amount of all such expenses shall, until
paid, bear interest at the Default Rate and be an obligation secured by any
Collateral. In addition to the foregoing, the Borrower and the Guarantors shall
pay any and all filing fees and other taxes and fees payable or determined to be
payable in connection with the granting or releasing of liens upon Collateral.

42



--------------------------------------------------------------------------------



 



     8.9 Severability. In the event any provision of this Agreement or any other
Credit Document shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other term or provision hereof or thereof, and this
Agreement and the other Credit Documents shall be interpreted and construed as
if such provision, to the extent the same shall have been invalid, illegal or
unenforceable, had never been contained herein or therein. The parties hereto
agree that they will negotiate in good faith to replace any provision so held
invalid, illegal or unenforceable with a valid provision which is as similar as
possible in substance to the invalid, illegal or unenforceable provision.
     8.10 Continuing Obligation; Recourse; Assignment; Survival.
          8.10.1 Each of this Agreement and all other Credit Documents is a
continuing obligation and shall be binding upon and inure to the benefit of and
be enforceable by the parties hereto and their respective successors,
transferees and assigns; provided that none of the Borrower or the Guarantors
may assign or delegate all or any part of this Agreement or any other Credit
Document without the prior written consent of the Lender. The Lender may not
assign all or any portion of its rights hereunder without the prior written
consent of the Borrower and Guarantors.
          8.10.2 The Lender may furnish any information concerning the Borrower
in its possession from time to time to prospective Assignees, provided that the
Lender shall require any such prospective Assignees to agree in writing to
maintain the confidentiality of such information. The Lender agrees to maintain
the confidentiality of all information pertaining to the Borrowers, Guarantors,
Property Partnership and all other matters contemplated under this Agreement.
          8.10.3 All representations and warranties of the Borrower and the
Guarantors contained herein shall survive the making of this Agreement. All
covenants and agreements of the Borrower and the Guarantors contained herein
shall continue in full force and effect from and after the date hereof until
payment and performance in full of all the Obligations. The agreements and
obligations of the Borrower pursuant to Sections 8.6 and 8.8 shall survive the
termination of this Agreement.
     8.11 Compliance with Usury Laws. All agreements between the Borrower, any
Guarantor, and the Lender are hereby expressly limited so that in no contingency
or event whatsoever, whether by reason of acceleration of maturity of the
indebtedness evidenced hereby or otherwise, shall the amount paid or agreed to
be paid to the Lender for the use or the forbearance of the indebtedness
evidenced hereby exceed the maximum permissible under applicable law. As used
herein, the term “applicable law” shall mean the law in effect as of the date
hereof, provided, however, that in the event there is a change in the law which
results in a higher permissible rate of interest, then the Note shall be
governed by such new law as of its effective date. In this regard, it is
expressly agreed that it is the intent of Borrower, the Guarantors, and the
Lender in the execution, delivery and acceptance of the Note to contract in
strict compliance with the laws of the State of Maryland from time to time in
effect. If, under or from any circumstances whatsoever, fulfillment of any
provision hereof or of any of the Security Documents at the time performance of
such provision shall be due, shall involve transcending the limit of validity
prescribed by applicable law, then the obligation to be fulfilled shall

43



--------------------------------------------------------------------------------



 



automatically be reduced to the limit of such validity, and if under or from any
circumstances whatsoever the Lender should ever receive as interest an amount
which would exceed the highest lawful rate, such amount which would be excessive
interest shall be applied to the reduction of the principal balance evidenced
hereby and not to the payment of interest. This provision shall control every
other provision of all Credit Documents between or among the Borrower, a
Guarantor, and the Lender.
     8.12 Replacement Document. Upon receipt of an affidavit of an officer of
the Lender as to the loss, theft, destruction or mutilation of the Note or any
other Credit Document which is not of public record, and, in the case of any
such loss, theft, destruction or mutilation, upon surrender and cancellation of
the Note or other Credit Document, the applicable Borrower or Guarantor will
issue, in lieu thereof, a replacement Note or other Credit Document in the same
principal amount thereof and otherwise of like tenor.
     8.13 Setoff. The Borrower and Guarantors hereby grant to the Lender a
continuing lien, security interest and right of setoff as security for all
liabilities and obligations to the Lender and the Lender, whether now existing
or hereafter arising, upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
the Lender and its successors and assigns. At any time, without demand or notice
(any such notice being expressly waived by the Borrower and such Guarantors),
the Lender may set off the same or any part thereof and apply the same to any
liability or obligation of Borrower or such Guarantors even though unmatured and
regardless of the adequacy of any other collateral securing the Obligations. ANY
AND ALL RIGHTS TO REQUIRE THE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOAN, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF A
BORROWER OR SUCH GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.
     8.14 Investment Securities. The Lender may transfer any equity interests
which it holds as Collateral into its name or that of its nominee and may
receive the income and any distributions thereon and hold the same as Collateral
for the Obligations, or apply the same to any Obligation, only if an Event of
Default has occurred and is outstanding.
     8.15 Entire Agreement. This Agreement, and the Exhibits and Disclosure
Schedule (each of which is incorporated herein by reference), the Credit
Documents and the agreements, writings, instruments and certificates
contemplated hereby and thereby are intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this
Agreement. All prior or contemporaneous promises, agreements and understandings,
whether oral or written, are deemed to be superceded by this Agreement, and no
party is relying on any promise, agreement or understanding not set forth in
this Agreement or described in this Section.
     8.16 WAIVER OF JURY TRIAL; VENUE.
     8.16.1 THE BORROWER AND THE GUARANTORS HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY
COURSE

44



--------------------------------------------------------------------------------



 



OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE LENDER RELATING TO THE
ADMINISTRATION OF THE LOANS OR ENFORCEMENT OF THE CREDIT DOCUMENTS. NONE OF THE
BORROWER OR THE GUARANTORS WILL SEEK TO CONSOLIDATE ANY SUCH ACTION, IN WHICH A
JURY TRIAL HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, BORROWER HEREBY WAIVES ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES.
     8.16.2 ANY COURT PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENTS SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF MARYLAND
(OR THE FEDERAL COURTS LOCATED THEREIN) OR THE COURTS OF THE STATE OF MICHIGAN.
NOTWITHSTANDING THE FOREGOING FORUM DESIGNATION, EACH OF THE BORROWER AND THE
GUARANTORS AGREES THAT THE LENDER SHALL HAVE THE RIGHT TO PROCEED AGAINST EACH
OF THEM OR THEIR RESPECTIVE PROPERTY IN A COURT IN ANY LOCATION TO ENABLE THE
LENDER TO (1) OBTAIN PERSONAL JURISDICTION OVER ANY OF THEM, (2) REALIZE ON ANY
OF THE COLLATERAL OR (3) IN ORDER TO ENFORCE A JUDGMENT OR OTHER COURT ORDER
ENTERED IN FAVOR OF THE LENDER. EACH OF THE BORROWER AND THE GUARANTORS WAIVES
ANY OBJECTION THAT IT MAY HAVE TO THE VENUE AND LOCATION OF THE COURT IN WHICH
THE LENDER HAS COMMENCED ANY PROCEEDING.
     8.16.3 WITHOUT PREJUDICING THEIR RIGHTS TO ASSERT SUCH COUNTERCLAIMS IN ANY
OTHER CONTEXT, EACH OF THE BORROWER AND THE GUARANTORS FURTHER AGREES THAT IT
WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY THE
LENDER TO REALIZE ON ANY COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE LENDER.
     8.16.4 THE PROVISIONS OF THIS SECTION 8.16 HAVE BEEN FULLY DISCUSSED BY THE
BORROWER, THE GUARANTORS AND THE LENDER AND THE PROVISIONS HEREOF SHALL BE
SUBJECT TO NO EXCEPTIONS. THE BORROWER AND GUARANTORS CERTIFY THAT NO
REPRESENTATIVE, LENDER OR ATTORNEY OF THE LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS AND AGREEMENTS. THE FOREGOING WAIVERS AND
AGREEMENTS CONSTITUTE A MATERIAL INDUCEMENT FOR THE LENDER TO ENTER INTO THIS
AGREEMENT.
(Signature Pages Follow)

45



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have duly executed this Loan
Agreement under seal as of the date first set forth above.

                          BORROWER:   MMA FINANCIAL WAREHOUSING, LLC            
By:   MMA Equity Corporation, its sole member    
 
                   
 
      By:   /s/ Gary A. Mentesana   (SEAL)    
 
                                (Signature)
   
 
                   
 
          Executive Vice President                                      
(Printed Name and Title)
   
 
                            MMA FINANCIAL BOND WAREHOUSING, LLC             By:
  MMA Equity Corporation, its managing member    
 
                   
 
      By:   /s/ Gary A. Mentesana   (SEAL)    
 
                                (Signature)
   
 
                   
 
          Executive Vice President                                      
(Printed Name and Title)
   
 
                        GUARANTORS:   MUNICIPAL MORTGAGE & EQUITY, LLC    
 
                   
 
      By:   /s/ Gary A. Mentesana   (SEAL)    
 
                                (Signature)
   
 
                   
 
          Executive Vice President                                      
(Printed Name and Title)
   
 
                            MMA FINANCIAL HOLDINGS, INC.    
 
                   
 
      By:   /s/ Gary A. Mentesana   (SEAL)    
 
                                (Signature)
   
 
                   
 
          Executive Vice President                                      
(Printed Name and Title)
   
 
                            MMA EQUITY CORPORATION    
 
                   
 
      By:   /s/ Gary A. Mentesana   (SEAL)    
 
                                (Signature)
   
 
                   
 
          Executive Vice President                                      
(Printed Name and Title)
   

(Signature Page to Loan Agreement)

S-1



--------------------------------------------------------------------------------



 



                     
GUARANTORS (continued):
  MMA FINANCIAL TC CORP.    
 
                   
 
      By:   /s/ Gary A. Mentesana   (SEAL)    
 
                                (Signature)
   
 
                   
 
          Executive Vice President                                      
(Printed Name and Title)
   
 
                            MMA FINANCIAL BFGLP, LLC             By:   MMA
Financial TC Corp., its sole member    
 
                   
 
      By:   /s/ Gary A. Mentesana   (SEAL)    
 
                                (Signature)
   
 
                   
 
          Executive Vice President                                      
(Printed Name and Title)
   
 
                            MMA FINANCIAL BFRP, INC.    
 
                   
 
      By:   /s/ Gary A. Mentesana   (SEAL)    
 
                                (Signature)
   
 
                   
 
          Executive Vice President                                      
(Printed Name and Title)
   
 
                            MMA FINANCIAL BFG INVESTMENTS, LLC             By:  
MMA Financial TC Corp., its managing member    
 
                   
 
      By:   /s/ Gary A. Mentesana   (SEAL)    
 
                                (Signature)
   
 
                   
 
          Executive Vice President                                      
(Printed Name and Title)
   
 
                   
 
      By:   /s/ Gary A. Mentesana   (SEAL)    
 
                                (Signature)
   
 
                   
 
          Executive Vice President                                      
(Printed Name and Title)
   

(Signature Page to Loan Agreement — con’t)

S-2



--------------------------------------------------------------------------------



 



                              MMA CONSTRUCTION FINANCE LLC    
 
                   
 
      By:   /s/ Gary A. Mentesana   (SEAL)    
 
                                (Signature)
   
 
                   
 
          Executive Vice President                                      
(Printed Name and Title)
   

(Signature Page to Loan Agreement — con’t)

S-3



--------------------------------------------------------------------------------



 



                          LENDER:   MMA MULTIFAMILY EQUITY REIT    
 
                   
 
      By:   /s/ Earl Cole   (SEAL)    
 
                   
 
          Name: Earl Cole        
 
          Title: Executive Vice President        

(Signature Page to Loan Agreement — con’t)

S-4



--------------------------------------------------------------------------------



 



SCHEDULE A
I. Borrower:
MMA Financial Warehousing, LLC, a Maryland limited liability company (“SPE I”),
MMA Financial Bond Warehousing, LLC, a Maryland limited liability company (“SPE
II”), and
(SPE I and SPE II are individually, and collectively, jointly and severally
referred to as the “Borrower”).
II. Guarantors:
Municipal Mortgage & Equity, LLC, a Delaware limited liability company
(“MuniMae”),
MMA Financial Holdings Inc., a Florida corporation (“MFH”),
MMA Equity Corporation, a Florida corporation (“MEC”),
MMA Financial TC Corp., a Delaware corporation (“TC Corp.”),
MMA Financial BFGLP, LLC, a Maryland limited liability Company (“BFGLP”),
MMA Financial BFRP Inc., a Delaware corporation (“BFRP”),
MMA Financial BFG Investments LLC, a Delaware limited liability company (“BFG
Investments”), and
MMA Special Limited Partner, Inc., a Florida corporation (“MSLP”)
MMA Construction Finance, LLC, a Maryland limited liability company (“MMCF”)
(MuniMae, MFH, MEC, MSLP, TC Corp., BFGLP, BFRP, MMCF and BFG Investments are
each referred to as a “Guarantors”)

A-1



--------------------------------------------------------------------------------



 



SCHEDULE B
     1. List of Property Partnerships

      Property Partnership Name   Project Name
1460 House Limited Partnership
  1460 House
9 May Street Limited Partnership
  9 May Street
Boricua Village Associates A-2, L.P.
  Boricua Village — Building A-2
Capitol Green Apartments, LLC
  Capitol Green
Center Court I, LLC
  Center Court
Fox Hill Housing II, LP
  Fox Hill — Phase II
HART III Housing Partnership, L.P.
  Hart — Phase III
Inwood Crossings, LP
  Inwood Crossings
SP Jefferson Lakes I Limited Partnership
  Jefferson Lakes
Nellie Reynolds Gardens, L.P.
  Nellie Reynolds Gardens
Oak Ridge Townhouses Partnership, L.P.
  Oak Ridge Town Homes
Olmsted Green Rental I LLC
  Olmsted Green — Phase I
Park Ridge at Texarkana, Limited Partnership
  Park Ridge at Texarkana
Parkside Terrace Development LLC
  Parkside Terrace
Jackson Place 2006, L.P.
  Providence Place (Jackson Place)
Sabine Pointe Subdivision, a Louisiana Partnership in Commendam
  Sabine Pointe
Valley View III/Prescott Valley, LP
  Valley View III
The Vineyards at Eldorado, Limited Partnership
  The Vineyards at El Dorado
CIC Natomas, L.P.
  Willow Glen Apartments (CIC Natomas)
WV Apartments, L.P.
  Wilson Village
Cedar Sinai Park Clay Tower Apartments Limited Partnership
  Clay Tower

2. List of Corporate Property Partnerships

      Property Partnership Name   Project Name
MESA RHP Partners, L.P.
  Harbor Tower (MESA RHF)
Ashton Bridge Creek, LP
  Ashton Bridge Creek
Heritage Park Apartments Roseville, LP
  Heritage Park
Ashton Merrimac, LP
  Ashton Merrimac Village
New Braunfels 2 Housing, L.P.
  New Braunfels
1026 Constance, LLC
  Nine 27 (1026 Constance)
Plainfield Senior Citizens Housing, L.P.
  Plainfield Tower West
LGD Rental II, LLC
  River Garden II (LGD Rental)

B-1



--------------------------------------------------------------------------------



 



      Property Partnership Name   Project Name
Olympic and Sound View LLC
  Olympic & Sound View
Sharp Road, LLC
  Sharp Road
Golden Acres Redevelopment, Ltd.
  Golden Square
Bayou Place Subdivision of Shreveport, A Louisiana Partnership in
Commendam-Louisiana
  Bayou Place
St. Aidan’s LLC
  St. Aidans

3. Additional Collateral Project

      Property Partnership Name   Project Name
1205 North Seventh, L.L.C.
  Neighborhood Gardens

B-2